Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 1 of 80 PageID #: 1662




                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

   TRAVELPASS GROUP, LLC, PARTNER §
   FUSION, INC. and RESERVATION   §
   COUNTER, LLC                   §
                                  §
   v.                             §                          Case No. 5:18-cv-153-RWS-CMC
                                  §
   CAESARS ENTERTAINMENT          §
   CORPORATION, ET AL.            §


                            REPORT AND RECOMMENDATION
                       OF THE UNITED STATES MAGISTRATE JUDGE


          The above-entitled and numbered civil action was referred to the undersigned United States

   Magistrate Judge Caroline M. Craven pursuant to 28 U.S.C. § 636. Before the Court are the

   following pending motions:

          Joint Motion to Dismiss on Behalf of Defendants Hilton Domestic Operating
          Company Inc., Hyatt Hotels Corporation, Marriott International, Inc., Red
          Roof Inns, Inc., Six Continents Hotels, Inc., and Wyndham Hotel Group, LLC
          (Docket Entry # 53);

          Defendant Caesars Entertainment Corporation’s Motion to Dismiss for Failure
          to State a Claim (Docket Entry # 55) and supplement thereto (Docket Entry #
          159); and

          Defendant Choice Hotels International, Inc.’s Motion to Dismiss for Failure to
          State a Claim (Docket Entry # 56).

   The Court, having carefully considered the relevant briefing and hearing arguments of counsel April

   17, 2019, recommends the motions be DENIED.
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 2 of 80 PageID #: 1663




                                                  I. BACKGROUND

   A.       Plaintiffs’ general allegations

            On December 16, 2018, Plaintiff TravelPass Group, LLC and its predecessor or related

   entities, Reservation Counter, LLC, and Partner Fusion, Inc. (collectively, “Plaintiffs” or

   “TravelPass”) filed this antitrust case against Caesars Entertainment Corporation, Choice Hotels

   International, Inc., Hilton Domestic Operating Company, Inc., Hyatt Corporation,1 Marriott

   International, Inc., Red Roof Inns, Inc., Six Continents Hotels, Inc., and Wyndham Hotel Group,

   LLC., alleging a horizontal conspiracy among these hotel chains and others to eliminate interbrand

   competition for keyword internet searches, “which millions of customers use to book hotel rooms

   online each year.” Orig. Compl. (Docket Entry # 1), ¶ 1. The defendants in this case are the “six

   largest hotel chains in the United States, along with Caesars Entertainment Corporation and Red

   Roof Inns, Inc.” (collectively, “Defendants” or “Defendant Hotels”), which “together control the

   substantial majority of the hotel rooms in the United States” through “direct ownership or franchising

   relationships.” Id., ¶ 3.

            According to the complaint, Defendants, conspiring with one another and with “so-called

   gatekeeper online travel agencies (‘OTAs’) like Expedia and others,” (“Gatekeeper OTAs”) “rigged

   bids and engaged in a group boycott to eliminate competing paid search advertisements displayed

   by internet search engines by agreeing not to bid on one another’s branded keywords.” Id., ¶ 1.

   Plaintiffs are or were “affiliates” of the Gatekeeper OTAs, “obtaining access to the Defendant



            1
              The Original Complaint named Hyatt Hotels Corporation as a defendant, but Hyatt Corporation has since been
   substituted as a defendant in this action in place of Hyatt Hotels Corporation, such that all claims made against Hyatt
   Hotels Corporation are now made against Hyatt Corporation. Docket Entry # 151.



                                                             2
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 3 of 80 PageID #: 1664




   Hotels’ inventory via these Gatekeeper OTAs. Id., ¶ 3 (further alleging TravelPass, as one of the

   major “Downstream OTAs,” marketed the Defendant Hotels’ rooms online by bidding on branded

   keywords in auctions conducted by online search engines like Google).2

           According to Plaintiffs, over time, Defendants’ “conspiracy effectively divided the market

   for branded keyword search results between and among the Defendant Hotels, allocating branded

   keyword territory such that the Defendant Hotels no longer had to compete either with one another

   or with TravelPass and other internet travel innovators.” Id., ¶ 1. Plaintiffs allege Defendants’

   illegal activities, taken together, “have severely reduced, and in many cases even eliminated, the

   revolutionary benefits of the internet economy for hotel consumers,” and have “left in its wake an

   online travel booking marketplace characterized by deliberately limited information and high

   transaction costs—a marketplace where innovators like Plaintiffs can no longer operate effectively

   to ensure consumers continue to receive those benefits.” Id.

   B.      Online Travel Agencies

   1.      OTAs generally

           “OTAs have provided hotel consumers with, among other things, one-stop comparison-

   shopping for multiple properties across multiple brands.” Id., ¶ 72. OTAs generally allow hotel

   consumers to compare many different competing hotels’ prices, locations, amenities, and availability

   on a single screen, and they also provide “significant value to the hotels with which they contract,




           2
              “Gatekeeper” OTAs are those few OTAs, including Expedia and Priceline, who maintain most direct
   relationships with Defendants to market Defendants’ hotel inventory through the Internet. Docket Entry # 1, ¶ 46.
   “Downstream” OTAs are OTAs like TravelPass who, for the most part, sign affiliate agreements with Gatekeeper OTAs
   to obtain access to Defendants’ hotel inventory. See id.

                                                          3
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 4 of 80 PageID #: 1665




   because OTA-driven bookings represent a huge percentage of the Defendant Hotels’ overall revenue

   streams.” Id., ¶¶ 72-73.

   2.       TravelPass specifically

            “TravelPass is a Downstream OTA whose business model is built around bidding on branded

   keyword search results to attract hotel consumers to its room inventory. It sells hotel rooms from

   numerous hotel chains—including Marriott, Hilton, and others—directly to consumers throughout

   the United States.” Id., ¶ 45. TravelPass obtains access to the Defendant Hotels’ inventory via the

   Gatekeeper OTAs and also obtains hotel room inventory through global distributors and wholesale

   suppliers. Id., ¶¶ 46-47. It relies on branded keyword advertising to draw consumers to its websites

   and to offer those consumers a wide range of hotel rooms. Id., ¶ 48. “The vast majority of

   TravelPass’s revenues historically have come from commissions paid by the Gatekeeper OTAs for

   the hotel reservations TravelPass generates. In turn, the vast majority of TravelPass’s hotel

   reservations have come from TravelPass’s successful paid search operations.” Id., ¶ 76.

   C.       Branded keyword search advertising

            Search engines like Google auction keyword search responses to advertisers.3 Id., ¶ 5; see

   also id. at ¶ 54. As a result, when an internet user types in keywords as part of a search query, it will

   trigger certain advertisements at the top of a search engine’s results pages (“SERP”). Id., ¶ 5.

   Advertisers bid on keywords that they would like to trigger their ads, and the higher bidding

   advertisers obtain better placement of their ads on a search engine’s results page; these “paid results”




            3
               “Keywords are those words that, when typed by a user as part of a search query, will trigger advertisements
   at the top of a search engine’s results pages.” Docket Entry # 1, ¶ 50 (“All other things equal, the higher the advertiser’s
   bid, the better ad placement they receive on a search engine’s results page.”).

                                                                4
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 5 of 80 PageID #: 1666




   generally display at the “very top of a search engine’s result page, above the ‘organic search’ results

   driven entirely by the search engine’s basic algorithms.”4 Id.

            “Consumers shopping for hotel rooms or other products online generally ‘click through’ to

   relatively higher-placed search results more frequently than to results appearing lower down the page

   (or on subsequent pages).” Id., ¶¶ 5, 59. Plaintiffs allege “the new internet economy forced

   [Defendants] to compete with one another by bidding on paid keyword search placement for searches

   incorporating both their own branded keywords and the branded keywords associated with their

   competitors.” Id., ¶ 6 (emphasis in complaint); see also id. at ¶¶ 53, 64.

            According to Plaintiffs, “before the conspiracy, a consumer using Google to search for one

   Defendant Hotel’s brand(s) would have received prominently placed results for that brand, and also

   results for competing hotel brands, Gatekeeper OTA websites, and Downstream OTA websites.”

   Id., ¶ 6. Additionally, the consumer “would have received prominently placed search results for the

   Gatekeeper OTAs and Downstream OTAs that had submitted high bids to Google in connection for

   searches involving those keywords.”5 Id.; see also id. at ¶ 67.


            4
               Regarding “keyword search auctions,” Plaintiffs allege, among other things, as follows. Search engines
   calculate an ad’s quality score by evaluating multiple components of that advertisement, including the advertiser’s
   historical clickthrough rate, keyword and advertisement relevance, the quality and relevance of the advertiser’s landing
   page, and the advertiser’s historical account performance. Docket Entry # 1, ¶¶ 54-55 (alleging the higher an ad’s quality
   score, the lower the advertiser will have to bid to win a keyword auction and further alleging “even temporary absence
   from keyword auctions can dramatically increase an advertiser’s bidding costs by lowering its quality score”). According
   to Plaintiffs, keyword search auctions are sealed, and advertisers do not know what other advertisers are bidding when
   they submit bids to search engines. Id., ¶ 58 (“Nonetheless, because keyword auctions are competitive, the price per click
   for keyword advertisements is often high, especially compared with other forms of online advertising. These higher prices
   reflect the high value of keyword search advertising.”).

            5
              “Furthermore, according to one 2014 Google study of hotel shoppers provided to TravelPass, as of the second
   quarter of 2014, keyword searching was the number one starting point for consumers looking to book a hotel room
   online. Indeed, as of early 2014, search volume for hotel room shoppers was on the rise, having increased by almost 20%
   over the previous year.” Docket Entry # 1, ¶ 61.
             “This Google study also found that, as of early 2014, customers who search for one specific hotel brand online,
   e.g., Hilton, would often end up purchasing a hotel room with another brand, e.g., Marriott. For example, 22% of

                                                               5
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 6 of 80 PageID #: 1667




   D.       Defendants’ alleged conspiracies

   1.       The primary and secondary conspiracies

   a.       The primary horizontal conspiracy between the Hotel Defendants

            Plaintiffs allege Defendants “entered into a conspiracy to eliminate interbrand competition

   among themselves and among OTAs for branded keyword search advertising.” Id., ¶ 7. To effect

   their conspiracy, the Defendant Hotels teamed up with Gatekeeper OTAs, like Expedia, with the

   express goal of eliminating competition for branded keyword search advertising. Id. According to

   Plaintiffs, the “online hotel reservations business created a situation in which it would only have

   been in the individual Defendant Hotel’s economic interest to enforce dormant contractual

   restrictions on branded keyword search advertising if those hotels simultaneously conspired with one

   another and with the OTAs at the interbrand level.” Id., ¶ 84. “Although some [of] the Defendant

   Hotels began incorporating various nominal contractual restrictions on Gatekeeper OTAs and

   Downstream OTA branded keyword search advertising in 2010 or even earlier, actual enforcement

   of the contractual restrictions would have been economic suicide unless the hotels simultaneously

   conspired to eliminate direct interbrand competition for branded keyword search advertising between

   and among themselves.” Id., ¶ 87.

            It therefore made no economic sense for any one Defendant Hotel to enforce its
            contract restrictions against Gatekeeper and Downstream OTAs unilaterally. The
            OTAs provided too much protection against competitor hotel bidding. Instead, the
            Defendant Hotels could only resolve the tension inherent in the competing incentives
            by (1) colluding with one another to eliminate interbrand competition in the branded
            keyword search auctions; and (2) inducing Gatekeeper OTAs to agree with one
            another to eliminate bidding in branded keyword search auctions among themselves
            and their affiliates.


   consumers searching for Hilton-branded hotels ended up booking with a Marriott-branded hotel instead.” Id., ¶ 63 (“This
   is the essence of robust competition, whether Defendant Hotels liked it or not.”).

                                                             6
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 7 of 80 PageID #: 1668




   Id., ¶ 91. Plaintiffs allege “[i]n whole or in part, the Defendant Hotels reached this horizontal

   agreement, using Gatekeeper OTAs as intermediaries or hubs. Id., ¶ 94.

   b.      The secondary conspiracy between the Gatekeeper OTAs and the Defendant Hotels

           Plaintiffs allege Defendant Hotels realized “their primary horizontal conspiracy could not be

   fully effective without complementary conspiracies designed to ensure that Gatekeeper OTAs and

   Downstream OTAs like TravelPass also stopped bidding on branded keyword search advertising.”)

   (emphasis in original); see also id. at ¶ 145. Plaintiffs allege “[o]ver time, the Gatekeeper OTAs

   stopped competing with one another in branded keyword SERP auctions” and “also began to insist

   that their Downstream OTA affiliates stop participating in such auctions, and punished affiliates that

   continued to engage in branded keyword search advertising by cutting off their access to hotel

   inventory.” Id., ¶ 149.

           Plaintiffs allege “the Defendant Hotels implemented a series of additional, or secondary,

   horizontal conspiracies under which Gatekeeper OTAs (1) agreed to stop bidding on branded search

   keywords and (2) also agreed to force Downstream OTAs to follow suit.” Id., ¶ 16. Specifically,

   Plaintiffs allege the Gatekeeper OTAs like Expedia coordinated this conspiracy for the Defendant

   Hotels in “three discrete, but interrelated, ways.”6 Id., ¶ 8. First, “the Gatekeeper OTAs acted as go-

   betweens for the hotel chains, helping them to reach the illegal agreements that ensured a ‘level

   playing field’ between and among the Defendant Hotels by eliminating interbrand competition for

   branded keyword search results.” Id., ¶ 9 (further alleging that because of their role, the Gatekeeper



           6
             The original complaint alleges “[v]arious persons, who are known and unknown to Plaintiffs, and not named
   as defendants in this action, have participated as co-conspirators with Defendants in the offense alleged and have
   performed acts and made statements in furtherance of the conspiracy.” Docket Entry # 1, ¶ 40 (“These include, among
   others, Gatekeeper OTAs, trade associations, and industry consultants.”).

                                                           7
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 8 of 80 PageID #: 1669




   OTAs’ coordination reduced the need for direct communication between the Defendant Hotels

   themselves).

           “Second, the Gatekeeper OTAs assisted the Defendant Hotels in extending the scope and

   effectiveness of the conspiracy by expanding the bid rigging to include the Gatekeeper OTAs

   themselves.” Id., ¶ 10. “Third, the Gatekeeper OTAs helped the Defendant Hotels police the

   conspiracy, especially in its earliest days, by generating and providing monitoring reports to the

   Defendant Hotels reporting on the level of compliance with the bid rigging conspiracy by various

   market participants.” Id., ¶ 11.

           Like the Defendant Hotels, Plaintiffs allege the Gatekeeper OTAs had no incentive to agree

   to these secondary conspiracies without assurances that all OTAs were agreeing to the same

   restraints; “if one OTA agreed and others did not, the agreeing OTA would be at a substantial

   competitive disadvantage in the marketplace.” Id., ¶ 17. Plaintiffs further allege the OTAs refused

   to accede to the Defendant Hotels’ enforcement demands—either with respect to their own branded

   search activities or the activities of their affiliates—unless they received reassurance that competing

   OTAs were agreeing to the same conditions. Id. at ¶ 148.

   2.      Allegations regarding evidence of the conspiracies

           Among other things, Plaintiffs assert the alleged primary horizontal conspiracy (bid rigging

   to eliminate interbrand competition for branded keyword search advertising) is evidenced by the

   following: (1) communications about “level[ing] the playing field” confirming coordination among

   Gatekeeper OTAs;7 (2) acts contrary to economic interests;8 (3) motive to enter the conspiracy,


           7
             According to the complaint, as early as May 2014, one Gatekeeper OTA’s account manager admitted in emails
   sent to certain Downstream OTAs that the conspiracy’s goal was to “level the playing field” by “ensuring that [the
   Defendant Hotels] are not employing similar branded keyword bidding strategies to bid on other chains e.g., Marriott

                                                            8
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 9 of 80 PageID #: 1670




   including knowledge or assurances that competitors also would enter; (4) post-January 2015

   monitoring via monthly and later weekly reports from Expedia identifying the activity of the OTAs

   and other Defendant Hotels; (5) communications regarding coordination among Defendants and

   sometimes with the Gatekeeper OTAs “to exchange information and assurances of solidarity to

   advance the ends of the conspiracy;” and (6) confirmation by Google that Defendants’ behavior

   (interbrand competition between the Defendant Hotels for branded keyword search) abruptly

   changed by the third quarter of 2014. Id., ¶ 93. The documents and allegations supporting the alleged

   secondary conspiracy are “intertwined with the allegations supporting the primary conspiracy.” Id.,

   ¶ 149.


            The original complaint also contains numerous allegations regarding the role of trade

   associations, industry consultants, and industry conferences and generally asserts that “[i]n light of,

   the coordinated pattern of the Defendant Hotels’ conduct discussed above that actually did arise,

   trade association activity that occurred at the same time constitutes further evidence of the Defendant

   Hotels’ horizontal conspiracies.” Id., ¶ 116; see also id. at ¶¶ 117-119 (alleging the American Hotel

   & Lodging Association (“AHLA”) is the most prominent and powerful of the trade associations that



   bidding on Hilton.” Docket Entry # 1, ¶¶ 12, 93. Plaintiffs allege “Expedia representatives revealed [in the May 2014
   email chain addressing certain Hotel Defendants’ early secondary attempts to curb OTA bidding] both the existence of
   and mechanism behind the Defendant Hotels’ primary conspiracy to eliminate interbrand competition at the hotel level.”
   Id., ¶ 95; see also id. at ¶¶ 96-102.

            8
             Specifically, Plaintiffs allege as follows:
           Viewed in isolation, no individual Hotel Defendant had an independent economic incentive to cease
           bidding on its competitors’ branded keywords. By the time the conspiracy was underway, branded
           trademark owners’ spurious claims that competitor bidding on branded keywords violated federal
           trademark law had been thoroughly rejected by the courts. As a result, none of the Defendant Hotels
           had an independent incentive to refrain from bidding on its competitors’ branded terms because they
           were legitimately concerned about infringement claims.
   Docket Entry # 1, ¶ 13.

                                                             9
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 10 of 80 PageID #: 1671




    serve and coordinate hotel activity nationwide and further alleging “AHLA’s leadership is dominated

    by individuals whose interests align closely with those of the Defendant Hotels and with hotel chains

    and hotel ownership generally vis-à-vis OTAs”). According to Plaintiffs, the AHLA and other

    hospitality-industry groups sponsor several recurring meetings at which Defendant Hotels’

    representatives and hotel operators gather to discuss matters of concern to the industry. Id., ¶ 119.

    The most important of these meetings is the fall Dallas Hotel Conference, “sponsored by a

    consortium of organizations with interests in the hotel industry” where representatives from AHLA

    and hotel-industry consultancies make presentations where they discuss market trends and make

    blanket recommendations to attendees about how to conduct their businesses. Id., ¶ 120.


    E.     Injury/harm


    1.     Harm to competition


           Plaintiffs allege internal Google search data recently disclosed to TravelPass by Google

    shows that before 2015, each of the Defendant Hotels frequently bid in the keyword search auctions

    not only for their own, but also for their competitors’ search terms. Id., ¶ 15. However, by the end

    of 2014, “interbrand competition between the Defendant Hotels for branded keyword search all but

    disappeared and remained virtually nonexistent thereafter. “ Id. Plaintiffs allege this “abrupt change

    is a direct result of the horizontal conspiracies.” Id. Plaintiffs further allege the “competitive

    marketplace changed around the third quarter of 2014 when, according to Google, each of the

    Defendant Hotels abruptly stopped bidding in actions for searches incorporating the branded

    keywords of their competitors.” Id., ¶ 68.




                                                     10
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 11 of 80 PageID #: 1672




            According to the complaint, today when a consumer runs a search for “Marriott Dallas” on

    Google, “the almost universal result is only one type of paid advertisement: an ad for Marriott’s own

    websites.” Id., ¶ 19 (further alleging the same is true for the other Defendant Hotels’ brands as well).

    As a result, these conspiracies have led to a decrease in information to consumers, an increase in the

    transaction and other costs for consumers seeking to book a hotel, which inevitably leads to overall

    higher prices and reduced quality for consumers. Id., ¶151; see also id. at ¶ 152.


    2.      Harm to TravelPass


            Plaintiffs allege TravelPass and other Downstream OTAs have all been essentially driven

    from the market. Id., ¶ 151. Plaintiffs allege “[b]efore the Defendant Hotels’ horizontal conspiracies

    began to take effect, TravelPass’s data-driven branded keyword advertising success had made it one

    of the most successful Downstream OTAs; thus, before the conspiracies, TravelPass had grown to

    become one of the Gatekeeper OTAs’ most valuable search partners.” Id., ¶ 49; see also id. at ¶¶

    76, 155-56. According to Plaintiffs, “the Defendant Hotels have succeeded in cutting off virtually

    all of TravelPass’ access to inventory,” and, as a result, TravelPass has been seriously harmed

    because of the Defendant Hotels’ illegal conduct. Id., ¶ 157.


            Plaintiffs further assert in March 2015 before the Defendant Hotels’ conspiracies “really took

    hold” TravelPass was “negotiating with an experienced and well-established private equity firm

    interested in taking an equity position in TravelPass’s business.” Id., ¶ 160. According to the

    complaint, shortly before the private equity transaction was scheduled to close, “the private equity

    firm withdrew its offer.” Id., ¶ 161. Plaintiffs allege TravelPass’s value decreased as a “direct and

    intended consequence of the Defendant Hotels’ illegal activities.” Id., ¶¶ 160, 162-163.


                                                      11
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 12 of 80 PageID #: 1673




    F.       Plaintiffs’ claims


             Plaintiffs assert four causes of action against Defendants, including (1) violation of the

    Sherman Act,15 U.S.C. § 1 (per se bid rigging/group boycott/market division), (2) violation of the

    Sherman Act,15 U.S.C. § 1 (unreasonable restraint of trade), (3) violation of related Utah Antitrust

    Act § 1, and (4) tortious interference with prospective business relations. Id., ¶¶ 164-94.


                                             II. MOTIONS TO DISMISS


             Hilton, Hyatt, Marriott, Red Roof, Six Continents, and Wyndham jointly filed a motion to

    dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) (“joint motion”).9 First, Defendants

    assert Plaintiffs’ antitrust claims based on the “primary” conspiracy fail as a matter of law because

    “there are no facts to suggest that TravelPass was harmed by the purported horizontal agreement

    among hotels to not bid on each other’s branded keywords.” Docket Entry # 53 at p. 9. Because

    TravelPass did not suffer injury-in-fact as a result of the agreement, Defendants contend Plaintiffs

    lack antitrust standing to challenge the primary conspiracy.


             Second, Defendants argue Plaintiffs lack antitrust standing to challenge the “secondary”

    conspiracy involving the Gatekeeper OTAs. According to Defendants, if any injury to TravelPass

    flowed from the enforcement of distribution contracts between the Defendant Hotels and the

    Gatekeeper OTAs, any such injury is not the type of injury the antitrust laws were intended to

    prevent. Id. at p. 10.




             9
               Caesars and Choice filed separate motions to dismiss for failure to state a claim. Docket Entry #s 55, 56. In
    their separate motions, Caesars and Choice incorporate by reference the arguments set out in the joint motion.



                                                              12
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 13 of 80 PageID #: 1674




            Third, Defendants contend Plaintiffs fail to allege facts sufficient to support the existence of

    either the primary or secondary conspiracy. Id. at pp. 12-23.


            Finally, Defendants argue Plaintiffs’ derivative claim for tortious interference with

    prospective business relations should be dismissed because TravelPass has not plausibly alleged the

    elements of such a claim. Id. at pp. 23-24.


            Caesars filed a separate motion, in conjunction with the joint motion, “to highlight the utter

    absence of factual allegations in Plaintiffs’ complaint that would suggest that Caesars participated

    in a combination or conspiracy to violate the antitrust laws.” Docket Entry # 55 at p. 1. According

    to Caesars, “though 194 paragraphs in length, Plaintiffs’ Complaint contains only eight (8)

    paragraphs specifically referencing Caesars at all, with three of those merely describing Caesars as

    an entity.” Id.


            In its separate motion, Choice similarly asserts Plaintiffs do not plead a single allegation

    about when, why, or how Choice joined a supposed conspiracy to refrain from bidding on other

    hotels’ branded keywords. Docket Entry # 56 at p. 1 (stating the complaint is vague and lumps the

    defendants together without sufficient detail and should be dismissed). Plaintiffs’ “allegations suffer

    from an additional fatal flaw,” according to Choice. Id. Choice represents it is “undisputed that

    Choice is not a member of the American Hotel and Lodging Association, the organization through

    which ‘Defendants’ allegedly coordinated their conspiracy.” Id. (further stating Choice is not

    featured in any of the exhibits Plaintiffs attach to their complaint or in any of the alleged studies on

    which the complaint relies).




                                                      13
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 14 of 80 PageID #: 1675




                                III. LEGAL STANDARD – RULE 12(b)(6)


            The Federal Rules of Civil Procedure require each claim in a complaint include a “short and

    plain statement . . . showing that the pleader is entitled to relief.” FED. R.CIV. P. 8(a)(2). Each claim

    must include enough factual allegations “to raise a right to relief above the speculative level.” Bell

    Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).


            A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the complaint

    fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When considering

    a motion to dismiss under Rule 12(b)(6), the court must accept as true all well-pleaded facts in the

    plaintiff’s complaint and view those facts in the light most favorable to the plaintiff. Bowlby v. City

    of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The court may consider “the complaint, any

    documents attached to the complaint, and any documents attached to the motion to dismiss that are

    central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays

    Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine whether the complaint

    states a claim for relief that is plausible on its face.


            ‘“A claim has facial plausibility when the plaintiff pleads factual content that allows the court

    to draw the reasonable inference that the defendant is liable for the misconduct alleged.’” Gonzalez

    v. Kay, 577 F.3d 600, 603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

    “But where the well-pleaded facts do not permit the court to infer more than the mere possibility of

    misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to

    relief.’” Iqbal, 556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).




                                                        14
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 15 of 80 PageID #: 1676




            In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency of

    a complaint in the context of a Rule 12(b)(6) motion. First, the court should identify and disregard

    conclusory allegations, for they are “not entitled to the assumption of truth.” Id. at 664. Second, the

    court “consider[s] the factual allegations in [the complaint] to determine if they plausibly suggest

    an entitlement to relief.” Id. “This standard ‘simply calls for enough facts to raise a reasonable

    expectation that discovery will reveal evidence of the necessary claims or elements.’” Morgan v.

    Hubert, 335 Fed. Appx. 466, 470 (5th Cir. 2009) (citation omitted). This evaluation will “be a

    context-specific task that requires the reviewing court to draw on its judicial experience and common

    sense.” Iqbal, 556 U.S. at 679.Thus, “[t]o survive a motion to dismiss, a complaint must contain

    sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id.

    at 678 (quoting Twombly, 550 U.S. at 570).


            Generally, a court should not dismiss an action for failure to state a claim under Rule 12(b)(6)

    without giving the plaintiff an opportunity to amend. Walker v. Beaumont Indep. Sch. Dist., No.

    1:15-CV-379, 2016 WL 6666828, at *16 (E.D. Tex. Mar. 11, 2016), report and recommendation

    adopted, No. 1:15-CV-379, 2016 WL 1156852 (E.D. Tex. Mar. 24, 2016) (citing Hart v. Bayer

    Corp., 199 F.3d 239, 248 n.6 (5th Cir. 2000) (a plaintiff’s failure to meet the specific pleading

    requirements should not automatically or inflexibly result in dismissal of the complaint with

    prejudice to refiling); accord Goldstein v. MCI WorldCom, 340 F.3d 238, 254 (5th Cir. 2003)).

    Where, however, a claim is frivolous or the “complaint alleges the plaintiff’s best case,” a further

    factual statement from the plaintiff need not be allowed. Jones v. Greninger, 188 F.3d 322, 327 (5th

    Cir. 1999); see also Spiller v. City of Tex. City, 130 F.3d 162, 167 (5th Cir. 1997).



                                                         15
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 16 of 80 PageID #: 1677




                                  IV. SECTION 1 OF THE SHERMAN ACT10

             Section 1 of the Sherman Act provides as follows: “Every contract, combination in the form

    of trust or otherwise, or conspiracy, in restraint of trade or commerce among the several States, or

    with foreign nations, is declared to be illegal.” Golden Bridge Tech., Inc. v. Motorola, Inc., 547 F.3d

    266, 271 (5th Cir. 2008) (quoting 15 U.S.C. § 1). “Although § 1 could be read to outlaw all

    contracts, it has long been interpreted to only proscribe unreasonable restraints.” Golden Bridge

    Tech., 547 F.3d at 271 (citing Leegin Creative Leather Prods. v. PSKS, Inc., 551 U.S. 877, 127 S.Ct.

    2705, 2712, 168 L.Ed.2d 623 (2007) (“Leegin I”)). As opposed to Section 2 of the Sherman Act,

    Section 1 is only concerned with concerted conduct among separate economic actors rather than their

    independent or merely parallel action. Abraham & Veneklasen Joint Venture v. Am. Quarter Horse

    Ass’n, 776 F.3d 321, 327 (5th Cir. 2015).

             To establish a violation of Section 1 of the Sherman Act, a plaintiff must demonstrate that:

    “(1) [the defendants] engaged in a conspiracy, (2) the conspiracy had the effect of restraining trade,

    and (3) trade was restrained in the relevant market.” Marucci Sports, L.L.C. v. Nat’l Collegiate

    Athletic Ass’n, 751 F.3d 368, 373 (5th Cir. 2014) (quoting Apani Sw., Inc. v. Coca–Cola Enters.,

    Inc., 300 F.3d 620, 627 (5th Cir.2002)). To satisfy the conspiracy element of a Sherman Act claim,

    a plaintiff must show “that the defendants engaged in concerted action, defined as having ‘a

    conscious commitment to a common scheme designed to achieve an unlawful objective.’” Marucci




             10
               According to Defendants, the elements of Plaintiffs’ claim under the Utah Antitrust Act are identical to those
    under Section 1 of the Sherman Act. Docket Entry # 53 at p. 9, n. 8 (citing Utah Code §§ 76-10-3104, 76-10-3118; also
    citing Harvey v. Ute Indian Tribe of Uintah & Ouray Reservation, 416 P.3d 401, 423 (Utah 2017); Am. Airlines v.
    Christensen, 967 F.2d 410, 414 (10th Cir. 1992); Boisjoly v. Morton Thiokol, Inc., 706 F. Supp. 795, 805 (D. Utah
    1988)). Thus, the Court considers Plaintiffs’ federal and Utah state antitrust conspiracy claims together.

                                                               16
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 17 of 80 PageID #: 1678




    Sports, 751 F.3d at 373–74 (quoting Golden Bridge Tech., 547 F.3d at 271 (quoting Monsanto Co.

    v. Spray–Rite Serv. Corp., 465 U.S. 752, 764, 104 S.Ct. 1464, 79 L.Ed.2d 775 (1984))).

             Whether an action violates Section 1 of the Sherman Act depends on whether it is adjudged

    an unreasonable restraint. Nw. Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co., 472

    U.S. 284, 289, 105 S. Ct. 2613, 2616, 86 L. Ed. 2d 202 (1985) (emphasis in original). “Once a

    plaintiff establishes that a conspiracy occurred, whether it violates § 1 is determined by the

    application of either the per se rule or the rule of reason.” Marucci Sports, 751 F.3d at 374 (quoting

    Golden Bridge Tech., 547 F.3d at 271 (citation omitted)).

             Most arrangements challenged under Section 1 are analyzed under the “rule of reason,” which

    “requires the factfinder to decide whether under all the circumstances of the case the restrictive

    practice imposes an unreasonable restraint on competition.”11 EuroTec Vertical Flight Sols., LLC.

    v. Safran Helicopter Engines S.A.A., No. 3:15-CV-3454-S, 2019 WL 3503240, at *14 (N.D. Tex.

    Aug. 1, 2019) (quoting Arizona v. Maricopa Cty. Med. Soc’y, 457 U.S. 332, 343, 102 S.Ct. 2466,

    73 L.Ed.2d 48 (1982)). Experience has shown, however, that certain arrangements are generally

    found to be unlawful under the rule of reason, and so are presumed to unreasonably restrain

    competition. EuroTec, 2019 WL 3503240, at *14 (citing Maricopa Cty., 457 U.S. at 344). These

    practices are referred to as per se violations and include certain types of “price fixing, division of




             11
                 A court’s considerations should include the restrictive practice’s “history, nature, and effect” and “[w]hether
    the businesses involved have market power.” Marucci Sports, 751 F.3d at 374 (quoting Leegin I, 551 U.S. at 885–86
    (citation and internal quotation marks omitted)). The rule of reason analysis also requires that the plaintiff show that the
    defendants’ activities injured competition. Marucci Sports, 751 F.3d at 374 (citing PSKS, Inc. v. Leegin Creative Leather
    Prods., 615 F.3d 412, 417 (5th Cir.2010) (“Leegin II”)). The rule of reason is designed to help courts differentiate
    between “restraints with anticompetitive effect that are harmful to the consumer and restraints stimulating competition
    that are in the consumer’s best interest.” Marucci Sports, 751 F.3d at 374 (quoting Leegin I, 551 U.S. at 886).

                                                                17
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 18 of 80 PageID #: 1679




    markets, group boycotts and tying arrangements.”12 N. Tex. Specialty Physicians v. FTC, 528 F.3d

    346, 360 (5th Cir. 2008) (quoting Maricopa Cty., 457 U.S. at 344 n.15).

             Regardless of which rule applies, a court’s inquiry should ultimately focus upon “form[ing]

    a judgment about the competitive significance of the restraint.” Marucci Sports, 751 F.3d at 374

    (quoting Nat’l Collegiate Athletic Ass’n v. Bd. of Regents of Univ. of Okla., 468 U.S. 85, 103, 104

    S.Ct. 2948, 82 L.Ed.2d 70 (1984) (citation and internal quotation marks omitted)).

             To state a Sherman Act Section 1 claim, a plaintiff must also allege a relevant market. Acad.

    of Allergy & Asthma in Primary Care v. Am. Acad. of Allergy, 2014 WL 12497080, at *9 (citations

    omitted). A relevant market is comprised of a product market and a geographic market, which is the

    area in which sellers of the relevant product effectively compete. Acad. of Allergy & Asthma in

    Primary Care, 2014 WL 12497080, at *9 (citing Apani, 300 F.3d at 625; also citing Nat’l Athletic

    Trainers’ Ass’n, Inc. v. Am. Physical Therapy Ass’n, Civ. Action No. 3:08-CV-0158-G, 2008 WL

    4146022, at *12 (N.D. Tex. Sept. 9, 2008)). The definition of a relevant antitrust market is a “highly

    fact-intensive inquiry.” Acad. of Allergy & Asthma in Primary Care, 2014 WL 12497080, at *9

    (citing Cont’l Airlines, Inc. v. United Air Lines, Inc., 120 F. Supp. 2d 556, 568 (E.D. Va. 2000)).

    Challenges to facially plausible market definitions are more appropriately addressed at summary

    judgment or trial. Id.




             12
                Price is the “central nervous system of the economy,” and an agreement that “interfere[s] with the setting of
    price by free market forces” is illegal on its face. Nat’l Soc. of Prof’l Engineers v. United States, 435 U.S. 679, 692, 98
    S. Ct. 1355, 1365, 55 L. Ed. 2d 637 (1978) (quoting United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 226 n. 59,
    60 S.Ct. 811, 845, 84 L.Ed. 1129 (1940) and then United States v. Container Corp., 393 U.S. 333, 337, 89 S.Ct. 510,
    512, 21 L.Ed.2d 526 (1969)).



                                                               18
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 19 of 80 PageID #: 1680




                                                V. ANTITRUST CLAIMS

    A.       Defendants’ assertions, generally

             According to the joint motion to dismiss, each of Plaintiffs’ antitrust claims should be

    dismissed “because TravelPass fails to allege facts sufficient to support an antitrust conspiracy that

    it has standing to challenge.” Docket Entry # 53 at p. 8. In addition to arguing the complaint fails

    to plead viable antitrust claims, Defendants argue Plaintiffs lack standing because TravelPass fails

    to allege injury-in-fact and antitrust injury. Id. at pp. 9-12. Before addressing whether Plaintiffs

    sufficiently allege a conspiracy as required to state an antitrust claim, the Court considers whether

    Plaintiffs have “antitrust standing” under the Sherman Act.13




             13
                 Even though “antitrust standing” supplements Article III standing requirements (as set forth below), the Fifth
    Circuit has described the question as a preliminary one, to be answered from examination of the allegations of the
    complaint. Impala African Safaris, LLC v. Dallas Safari Club, Inc., No. 3:13-CV-2175-G, 2014 WL 4555659, at *4
    (N.D. Tex. Sept. 9, 2014) (quoting Transource Int’l, Inc. v. Trinity Indust., Inc., 725 F.2d 274, 280 (5th Cir.1984)
    (internal quotation marks omitted)); see also Sanger Ins. Agency v. HUB Int’l, Ltd., 802 F.3d 732, 734 (5th Cir.2015)
    (“But even before reaching the merits of this antitrust case involving the insurance market for veterinarians, we are faced
    with two difficult threshold determinations,” one of which was antitrust standing) (emphasis added).
              Because courts sometimes confuse the issues of whether the alleged conduct violates the antitrust laws with that
    of whether a plaintiff has antitrust standing, some courts assume a violation and then examine whether the plaintiff has
    antitrust standing to recover damages based on the violation. John J. Miles, 1 Health Care and Antitrust Law § 9:7
    (2019) & n. 8 (2019) (citing Gelboim v. Bank of America Corp., 823 F.3d 759, 770 (2d Cir. 2016), cert. denied, 2017
    WL 160462 (U.S. 2017) (“The interplay between [antitrust standing and antitrust violation] has engendered substantial
    confusion. To avoid that quagmire, the Court (among others) assumes the existence of a violation in addressing the issue
    of [antitrust] standing. . . . Although we would not ordinarily consider whether the complaints state an antitrust violation
    when assessing antitrust standing, it is easy to blur the distinction between an antitrust violation and an antitrust injury,
    as the district court did; so we will examine both for purposes of judicial economy.”); see also Sanger, 802 F.3d at 738
    (citing Doctor’s Hosp., 123 F.3d at 306 (“Standing analysis can be most helpful in the atypical antitrust case if the court
    assumes an antitrust violation has occurred and then determines whether the plaintiff has suffered injury-in-fact, is a
    proper plaintiff and has experienced ‘antitrust injury’ from the violation.”); also citing Areeda & Hovenkamp, Antitrust
    Law, ¶ 335f, at 91 (4th ed.2014) (“[T]he court should assume the existence of a violation and then ask whether the . .
    . standing elements are shown.”)).

                                                                19
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 20 of 80 PageID #: 1681




    B.       Whether Plaintiffs have “antitrust standing” under the Sherman Act

    1.       Applicable law

    a.       Standing

             Section 4 of the Clayton Act, 15 U.S.C. § 15, enables a private citizen to bring a suit to

    enforce the Sherman Act. Ancar v. Sara Plasma, Inc., 964 F.2d 465, 468 (5th Cir.1992); Jayco

    Systems, Inc. v. Savin Business Machines Corp., 777 F.2d 306, 313 (5th Cir.1985). The Clayton Act

    allows a plaintiff to sue for treble damages if the plaintiff was “injured in his business or property

    by reason of anything forbidden in the antitrust laws . . . in any district court of the United States in

    the district in which the defendant resides. . . .” 15 U.S.C. § 15. While the Clayton Act permits civil

    suits by “any person who shall be injured in his business or property,” courts have long

    acknowledged that not every person, however tangentially injured by an antitrust violator, may

    recover treble damages. Loeb Indus., Inc. v. Sumitomo Corp., 306 F.3d 469, 480 (7th Cir. 2002)

    (citing Blue Shield of Va. v. McCready, 457 U.S. 465, 477, 102 S.Ct. 2540, 73 L.Ed.2d 149 (1982))

    (hereafter “McCready”).

             An antitrust plaintiff must show both constitutional standing and “antitrust standing.”14

    “Antitrust standing” is a “judicially-created set of threshold requirements that a private plaintiff must

    show before a court can entertain its antitrust claims.” BRFHH Shreveport, LLC v. Willis Knighton

    Med. Ctr., 176 F. Supp. 3d 606, 626 (W.D. La. 2016) (citing Associated Gen. Contractors of Calif.,


             14
                 Antitrust standing is distinct from the standing doctrine that traces to Article III of the United States
    Constitution. Anderson v. 21st Mortg. Corp., No. 7:15-CV-00200-KC, 2017 WL 11037113, at *3 (W.D. Tex. Mar. 10,
    2017) (citing In re Online DVD-Rental Antitrust Litig., 779 F.3d 914, 922 (9th Cir. 2015)). Article III standing is a
    threshold jurisdictional requirement for civil actions in federal court and is rooted in the bedrock constitutional principle
    that the judiciary’s power extends only to cases and controversies. Anderson, 2017 WL 11037113, at *3 (citing U.S.
    Const. art. III, § 2; also citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). By contrast, antitrust standing
    is a requirement for plaintiffs seeking damages under the antitrust laws. Anderson, 2017 WL 11037113, at *3 (citations
    omitted).

                                                                20
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 21 of 80 PageID #: 1682




    Inc. v. Calif. State Council of Carpenters, 459 U.S. 519, 535 n. 31, 103 S.Ct. 897, 74 L.Ed.2d 723

    (1983)). The “antitrust standing” requirement of Section 4(a) of the Clayton Act is statutory and

    limits the universe of parties injured by the violation who can recover damages for antitrust

    violations. Loeb, 306 F.3d at 481.

    b.      Antitrust injury

            Antitrust injury is a necessary but not sufficient condition for a plaintiff to recover damages.

    John J. Miles, 1 Health Care and Antitrust Law § 9:7 (2019). A plaintiff’s injury may reflect

    “antitrust injury,” yet the plaintiff still may not have antitrust standing to recover damages. Id. at n.

    3 (citing Tal v. Hogan, 453 F.3d 1244 (10th Cir. 2006) (“[Antitrust] standing cannot be established

    without an antitrust injury, but the existence of an antitrust injury does not automatically confer

    [antitrust] standing.”) (emphasis in original)). In other words, antitrust injury is a component of

    antitrust standing. BRFHH Shreveport, 176 F. Supp. 3d at 626. While antitrust injury focuses on the

    nature of plaintiff’s injury and its connection to the anticompetitive effects of the violation, antitrust

    standing is a search for the proper plaintiff to bring the antitrust suit—the most efficient plaintiff to

    redress the violation. John J. Miles, 1 Health Care and Antitrust Law § 9:7 (2019).

            In Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489, 97 S. Ct. 690, 697–98,

    50 L. Ed. 2d 701 (1977), the Supreme Court held that a plaintiff must prove antitrust injury, “which

    is to say injury of the type the antitrust laws were intended to prevent and that flows from that which

    makes defendants’ acts unlawful.” The injury should reflect the anticompetitive effect either of the

    violation or of anticompetitive acts made possible by the violation. Id.

            In Associated Gen. Contractors of Calif., Inc. v. Calif. State Council of Carpenters, 459 U.S.

    519, 103 S.Ct. 897, 74 L.Ed.2d 723 (1983) (hereafter “AGC”), the union plaintiff brought a


                                                       21
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 22 of 80 PageID #: 1683




    purported class action on behalf of numerous affiliated local unions and district councils against

    against an association of building and construction contractors, alleging the association coerced

    landowners and general contractors to enter into contracts with nonunion subcontractors. Id. at 520-

    21, 527-28. The plaintiff alleged the defendants’ activities weakened and restrained the trade of

    “certain contractors.” Id. at 528.

            The Supreme Court assumed the alleged coercion might restrain the trade of “certain”

    contractors and subcontractors in violation of the antitrust laws and conducted an analysis of whether

    the plaintiff union was a person injured by reason of such an alleged violation. Id. at 528-29. The

    question required the Court to evaluate the “plaintiff’s harm, the alleged wrongdoing by the

    defendants, and the relationship between them.” Id. at 535. The Supreme Court acknowledged the

    impracticality inherent in the application of a “black-letter rule” to determine whether a plaintiff has

    standing to recover for an antitrust violation and opted for a balancing approach to evaluate the

    standing issue. Todorov v. DCH Healthcare Auth., 921 F.2d 1438, 1450-51 (11th Cir. 1991) (citing

    AGC, 459 U.S. at 536).

            The Court began its discussion by noting that the complaint alleged a causal connection

    between the plaintiff’s harm and an antitrust violation and that the defendants intended to cause that

    harm, thus making the claim one “literally encompassed by the Clayton Act.” Todorov, 921 F.2d at

    1451 (citing AGC, 459 U.S. at 537). The Court then conducted a more extensive inquiry, noting that

    a number of factors may be controlled. AGC, 459 U.S. at 537-38. The Court focused on the “nature

    of the plaintiff’s alleged injury.” Id. at 538; see also Todorov, 921 F.2d at 1451 (stating this first

    factor (nature of the injury) was whether the plaintiff suffered antitrust injury).




                                                      22
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 23 of 80 PageID #: 1684




             The Court, after noting the “relevance of this central policy” to the antitrust standing issue,

    found the plaintiff had suffered no antitrust injury as defined in Brunswick. Todorov, 921 F.2d at

    1451 (citing AGC, 459 U.S. at 538, 540). “The Court, however, continued to identify other factors

    that might be useful in determining whether a party is a proper plaintiff in a particular case; these

    factors analyze whether the plaintiff would be an efficient enforcer of the antitrust laws.”15 Todorov,

    921 F.2d at 1451.

             “Numerous doctrines have arisen to clarify the circumstances under which a particular person

    may recover from an antitrust violator. At times these doctrines are rather incautiously lumped

    together under the umbrella term of ‘antitrust standing.’” Loeb, 306 F.3d at 480 (further noting the

    Supreme Court has generally been careful to limit the actual question of standing to the simple

    inquiry of whether a plaintiff has suffered a redressable injury in fact, entitling the federal courts to

    hear such a “case or controversy” under Article III); see also AGC, 459 U.S. at 535 n. 31(“Harm to

    the antitrust plaintiff is sufficient to satisfy the constitutional standing requirement of injury in fact,

    but the court must make a further determination whether the plaintiff is a proper party to bring a

    private antitrust action.”).




             15
                 Specifically, the Court in AGC “relied on other factors—the remoteness of injury, the existence of parties
    more directly harmed, and the risk of duplicative or complicated suits—in concluding that construction unions were not
    ‘proper plaintiffs’ to sue a group of contractors who, the unions alleged, had coerced landowners and other contractors
    to hire non-union subcontractors and thereby injured the unions.” McCormack, 845 F.2d at 1342 (citing AGC, 459 U.S.
    at 538-45). The alleged violations in AGC “did not affect the unions directly, and the Supreme Court concluded that the
    connection between the violations and any injuries to the unions was too speculative and would render damage
    calculations too difficult.” McCormack, 845 F.2d at 1342 (citing AGC, 459 U.S. at 542, 545). Because of “[t]he existence
    of an identifiable class of persons whose self-interest would normally motivate them to vindicate the public interest in
    antitrust enforcement,” the Supreme Court found that the justification for allowing a more remote party (i.e. one who
    suffered an indirect injury) privately to enforce the antitrust laws was diminished.” Todorov, 921 F.2d at 1451 (quoting
    AGC, 459 U.S. at 542). Indeed, “[d]enying the [u]nion[s] a remedy . . . [wa]s not likely to leave a significant antitrust
    violation undetected or unremedied.” Id.

                                                              23
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 24 of 80 PageID #: 1685




    c.       Requirements to show “antitrust standing”

             Prior to the Supreme Court’s 1982 and 1983 decisions in McCready, supra, and AGC, supra,

    the circuit courts of appeals split on the appropriate test for determining antitrust standing. John J.

    Miles, 1 Health Care and Antitrust Law § 9:7 (2019). Recognizing that no single black-letter rule

    would fit all situations, the Supreme Court in AGC set forth a number of factors—relating to the

    harm to the plaintiff, the defendant’s alleged wrongdoing, and the relationship between them—that

    courts should examine to determine antitrust standing. Id. None, except antitrust injury, is an

    absolute requirement itself. Rather, the court balances the factors to determine if the plaintiff is an

    appropriate party to bring the case.16 Id.

             In the Fifth Circuit, the three “antitrust standing” requirements are “1) injury-in-fact, [i.e.,]

    an injury to the plaintiff proximately caused by the defendants’ conduct; 2) antitrust injury; and 3)

    proper plaintiff status, which assures that other parties are not better situated to bring suit.” BRFHH

    Shreveport, 176 F. Supp. 3d at 626 (quoting Sanger Ins. Agency v. HUB Int’l, Ltd., 802 F.3d 732,

    737 (5th Cir.2015) (citing Jebaco, Inc. v. Harrah’s Operating Co., 587 F.3d 314, 318 (5th

    Cir.2009))); see also Doctor’s Hospital of Jefferson, Inc. v. Southeast Med. Alliance, 123 F.3d 301,

    305 (5th Cir.1997). The Fifth Circuit has summarized its “antitrust standing” test as follows:

             Even a plaintiff injured in his business or property [injury-in-fact] must, in order to
             sue for damages, show ‘antitrust injury,’ that is, ‘injury of the type the antitrust laws
             were designed to prevent and that flows from that which makes defendants’ acts
             unlawful.’ Finally, even if the plaintiff meets these requirements, the court must

             16
                 The Eleventh Circuit Court of Appeals noted in Todorov, supra, the Supreme Court’s approach in AGC,
    where the antitrust injury issue was dispositive of the case, has “bred much confusion in the lower federal courts.”
    Todorov, 921 F.2d at 1451 n. 20 (further noting because “the Court went on to discuss other factors [it] suggested that
    antitrust injury was not a separate threshold question, but was, instead, one of several factors to be balanced when
    determining antitrust standing;” and finally noting the Supreme Court in Cargill, Inc. v. Monfort, Inc., 479 U.S. 104, 107
    S.Ct. 484, 93 L.Ed.2d 427 (1986) clarified that antitrust injury is a necessary component of antitrust standing)).

                                                               24
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 25 of 80 PageID #: 1686




             consider whether he is a ‘proper plaintiff’ to sue for damages, examining such facts
             as (1) whether the plaintiff’s injuries or their causal link to the defendant are
             speculative, (2) whether other parties have been more directly harmed, and (3)
             whether allowing this plaintiff to sue would risk multiple lawsuits, duplicative
             recoveries, or complex damage apportionment. (footnotes omitted).


    Norris v. Hearst Tr., 500 F.3d 454, 465 (5th Cir. 2007) (quoting McCormack v. National Collegiate

    Athletic Ass’n, 845 F.2d 1338, 1341 (5th Cir.1988)).

             Not only do courts in the various circuits use different terminology, but the circuits also

    summarize the “antitrust standing” requirement differently.17 John J. Miles, 1 Health Care and

    Antitrust Law § 9:7 (2019) (stating some courts have synthesized or summarized the antitrust-

    standing test as requiring proof that the plaintiff (1) suffered antitrust injury, and (2) is an efficient

    or appropriate enforcer of the antitrust laws, which depends in large part on the directness of the

    plaintiff’s injuries from the alleged violation and an assessment of the other factors from the AGC

    decision); see also id. at n. 25 (citing cases within the circuits utilizing some form of this two-

    pronged approach, and also citing cases within the Fifth Circuit which utilize this circuit’s three-part

    test).

             At times it is unclear which element of antitrust standing is implicated by the parties’

    arguments. In the joint motion to dismiss, Defendants address the first element (injury-in-fact) and

    the second element (antitrust injury), emphasizing TravelPass is not a competitor. Although the joint

    motion to dismiss does not explicitly argue TravelPass is not a proper plaintiff (nor does it reference

    any of the AGC factors), Caesars’ separate motion to dismiss suggests the Court should consider

             17
                 For example, in the Seventh Circuit, a plaintiff must establish two elements: (1) she has suffered an antitrust
    injury (i.e., that her claimed injuries are of the type the antitrust laws were intended to prevent and reflect the
    anticompetitive effect of either the violation or of anticompetitve acts made possible by the violation); and (2) she has
    antitrust standing (i.e., that the alleged harm proximately caused her injury). Tichy v. Hyatt Hotels Corp., 376 F. Supp.
    3d 821, 842 (N.D. Ill. 2019).

                                                                25
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 26 of 80 PageID #: 1687




    whether TravelPass is a proper plaintiff. See Docket Entry # 55 at p. 6. Thus, out of an abundance

    of caution, Plaintiffs address the third element in their consolidated response. Docket Entry # 79 at

    pp. 22-23.

             In the response, Plaintiffs state all the AGC factors, including nature of the injury and whether

    the plaintiff is a consumer or competitor in the relevant market, favor Plaintiffs’ antitrust standing

    as a “proper plaintiff.” Id. Rather than address the nature of the injury factor, including whether

    TravelPass is a competitor in the relevant market, in its discussion of proper plaintiff status, the

    Court will address it in its discussion of antitrust injury.18 However, the Court notes consideration

    of the issue in the context of the third element would not affect the outcome.

             With this framework in mind, the Court addresses each “antitrust standing” element below.

    2.       Discussion

    a.       Injury-in-fact

             Applicable law

             A court analyzing antitrust standing must first determine whether the plaintiffs have properly

    alleged an injury-in-fact to their business or property. Sec. Data Supply, LLC v. Nortek Sec. &

    Control LLC, No. 3:18-CV-1399-S, 2019 WL 3305628, at *4 (N.D. Tex. July 22, 2019) (citing


             18
                 In Waggoner v. Denbury Onshore, L.L.C., 612 Fed. Appx. 734, (5th Cir. 2015), the principal issue before
    the court was the second requirement, antitrust injury. Id. at 736. According to the Fifth Circuit, both the district court
    and Waggoner’s brief quoted the following from Bell v. Dow Chemical Co., 847 F.2d 1179, 1183 (5th Cir.1988): “In
    making the determination, courts may assess several factors: 1) the nature of plaintiff’s alleged injury; 2) the directness
    of the injury; 3) the speculative measure of the harm; 4) the risk of duplicative recovery; and 5) the complexity in
    apportioning damages.” 612 Fed. Appx. at 737, n. 4. The Fifth Circuit stated that while these AGC factors referenced
    in Dow “are indeed appropriate in the overall standing inquiry [i.e. proper plaintiff status element], the antitrust-injury
    standing requirement is analogous to the first Dow factor: the nature of the plaintiff’s injury. This is evident from Dow’s
    citation to Brunswick for the proposition that, “[r]egarding the first factor, plaintiff’s injury must be the type that the
    antitrust laws were intended to prevent.” Id. (emphasis in original).

                                                               26
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 27 of 80 PageID #: 1688




    Norris, 500 F.3d at 465 (collecting cases); Larry R. George Sales Co. v. Cool Attic Corp., 587 F.2d

    266, 270 (5th Cir. 1979)). A plaintiff successfully shows injury-in-fact by pleading a decline in sales

    because of the defendant’s conduct, but lacks standing if no actual injury has yet occurred because

    of the defendant’s conduct. Sec. Data Supply, 2019 WL 3305628, at *4 (comparing Impala African

    Safaris, 2014 WL 4555659, at *5 (finding no standing where no injury had occurred), with David

    L. Aldridge Co. v. Microsoft Corp., 995 F. Supp. 728, 748 (S.D. Tex. 1998) (finding standing where

    the plaintiff suffered a “significant decline in sales”)).

            Parties’ assertions

            Focusing only on the “primary conspiracy,” Defendants assert Plaintiffs have not claimed

    TravelPass was injured, nor could it. Docket Entry # 53 at p. 9. This is so, according to Defendants,

    because TravelPass’s business model has been to bid on hotel-branded keywords through internet

    search engines; thus, had there been a conspiracy among Defendant Hotels to refrain from bidding

    on each other’s keywords, TravelPass would only have benefitted from reduced competition, and

    reduced prices, in the auction process. Id. at pp. 9-10. Put differently, Defendants maintain the

    “supposed first conspiracy would have benefitted TravelPass as a bidder on those keywords rather

    than injured it.” Id. at p. 10. Recognizing Plaintiffs also allege injury based on Gatekeeper OTAs’

    conduct, Defendants argue the “underlying asserted injury remains limited to restrictions placed on

    TravelPass’s own bidding practices and access to content by Expedia.” Id. According to

    Defendants, that injury is unrelated to the “primary” conspiracy, “which means that TravelPass does

    not have standing to assert an antitrust claim regarding that supposed conspiracy.” Id.




                                                       27
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 28 of 80 PageID #: 1689




           Defendants contend although Plaintiffs attempt to “walk away” from their own complaint

    and “conflate” the allegations in their response, Plaintiffs’ own description of the “primary” and

    “secondary” conspiracies in the complaint controls. Docket Entry # 97 at p. 1. Defendants argue

    they have shown how Plaintiffs fail to allege a plausible agreement in either category, and Plaintiffs’

    repeating the phrases “single scheme” and “comprehensive scheme” does not address Plaintiffs’

    pleading failures. Id.

           In their consolidated response, Plaintiffs assert the joint motion to dismiss improperly

    separates the complaint’s factual allegations into two separate alleged conspiracies. Docket Entry

    # 79 at p. 13. Plaintiffs argue Defendants ignore Supreme Court precedent by contending this Court

    should view each of Plaintiffs’ allegations piecemeal. According to Plaintiffs, the nature of the

    internet hotel business is such that Defendants’ scheme could only succeed if the hotels throttled all

    meaningful competition for branded keyword bidding; Defendants had to address both aspects of the

    competitive “problem” presented by the “new world of internet commerce; their collective plan to

    exclude TravelPass and other Downstream OTAs from competing on branded keyword bidding was

    thus a necessary component of their overall scheme.” Id. at p. 17. Plaintiffs state their complaint

    alleges Defendants’ plan would not have worked if they eliminated only direct interbrand

    competition from other conspirator hotel chains, nor would it have worked if they had eliminated

    only indirect interbrand competition from Gatekeeper OTAs and their Downstream OTA affiliates.

    Id. (citing Docket Entry # 1, ¶¶ 87-94, 145-146, 150). Thus, Plaintiffs contend they have “alleged

    a single, comprehensive and integrated scheme by Defendants to eliminate competition in hotel-

    related branded keyword search bidding.” Docket Entry # 79 at p. 15.




                                                      28
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 29 of 80 PageID #: 1690




             Plaintiffs assert the Supreme Court has held a court cannot dismember an alleged conspiracy

    and must look at the whole picture. Plaintiffs further contend this Court has also rejected such

    “divide and conquer” strategies when evaluating conspiracy claims. Docket Entry # 108 at pp. 5-6

    (citing Continental Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 699, 82 S. Ct. 1404,

    1410, 8 L. Ed. 2d 777 (1962); also citing Z–Tel Commc’ns, Inc. v. SBC Commc’ns, Inc., 331 F.

    Supp.2d 513, 535 (E.D. Tex.2004)). Plaintiffs assert their allegations, viewed together as a whole,

    are sufficient to state a claim and establish antitrust standing.

             Analysis

             As noted above, Plaintiffs allege “Defendants conspired to rig bids and divide the market for

    online hotel-related branded keyword search among themselves, simultaneously excluding

    TravelPass and other downstream online travel agencies from that business.” Docket Entry # 79 at

    p. 1. Specifically, Plaintiffs allege as follows. Defendants are eight of the largest hotel chains in the

    United States. Docket Entry # 1, ¶ 42. Like TravelPass, Defendants sell hotel rooms to consumers

    by bidding on branded keywords. Id., ¶ 53. Until around May 2014, Defendants competed

    vigorously with one another and with OTAs like TravelPass for branded keyword search advertising.

    Id., at ¶ 86. Around that time, however, Defendants19 entered into a bid rigging and market division

    horizontal conspiracy in which they agreed among themselves to not bid on one another’s branded

    keywords in search auctions conducted by Google and other search engines. Id. at ¶ 92. According

    to Plaintiffs, this would ensure that if a consumer searched for “Marriott” through Google, the SERP

    would be filled with “Marriott” advertisements and no advertisements for any of the other


             19
               According to the original complaint, this does not include Defendants Caesars and Red Roof, who joined the
    conspiracy later. Docket Entry # 79 at p. 3, n. 2 (citing Docket Entry # 1, ¶¶ 141-44).

                                                             29
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 30 of 80 PageID #: 1691




    Defendant-competitors. Docket Entry # 79 at p. 3. The complaint further alleges that “Defendants’

    horizontal conspiracy was made complete by their use of Gatekeeper OTAs like Expedia to comply

    with, monitor, and police its conspiracy to restrain trade.” Id. at p. 7 (citing Docket Entry # 1, ¶ 92).

              Throughout the joint motion, Defendants separately address Plaintiffs’ conspiracy claims

    and assert TravelPass lacks antitrust standing to challenge both the “primary” horizontal conspiracy

    among Defendants not to bid on one another’s branded keywords and the “secondary” conspiracy

    among the Defendant Hotels and Gatekeeper OTAs. In Biovail Corp. Int’l v. Hoechst

    Aktiengesellschaft, 49 F. Supp. 2d 750 (D.N.J. 1999), the defendants, in an “effort to

    compartmentalize [sic] Biovail’s factual allegations,” argued, “at various points in their brief, that

    one particular allegation or another did not cause Biovail injury and, therefore, must be dismissed.”

    Id. at 760. The court acknowledged that antitrust injury must be shown before a private party has

    standing to bring an antitrust claim but noted the allegations, under Continental Ore, should not be

    so “tightly compartmentaliz[ed].” Id. The court noted in Continental Ore, the Supreme Court stated

    “plaintiffs should be given the full benefit of their proof without tightly compartmentalizing the

    various factual components and wiping the slate clean after scrutiny of each” and also that “the

    character and effect of a conspiracy are not to be judged by dismembering it and viewing its separate

    parts, but only by looking at it as a whole. . . .”). Id. (quoting Continental Ore, 370 U.S. at 699

    (internal quotations and citations omitted)).

             In light of this directive, the court in Biovail stated the defendants’ behavior would be

    evaluated, and all inferences would be drawn, in light of the allegations as a whole.20 Biovail, 49 F.

             20
                However, it was clear to the court “from the facts and reasoning of Continental Ore itself that the Supreme
    Court never intended [this oft-quoted] language to bar a probing analysis of antitrust . . . claims.” Biovail, 49 F. Supp.
    2d at 760 (quoting Zenith Radio Corp. v. Matsushita Elec. Indus. Co., Ltd., 513 F. Supp. 1100, 1167 (E.D. Pa.1981),

                                                               30
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 31 of 80 PageID #: 1692




    Supp. 2d at 760. In analyzing the antitrust claims, rather than consider whether each allegation

    resulted in antitrust injury, the court in Biovail first examined whether an antitrust violation had been

    alleged and then examined whether—as a result of all of the violations alleged—Biovail had suffered

    “injury of the type the antitrust laws were intended to prevent and that flows from that which makes

    defendants’ acts unlawful.” Id. (quoting Brunswick, 429 U.S. at 489 (defining antitrust injury)).

            In this case, before examining whether an antitrust violation has been alleged the Court is

    first considering antitrust standing, including whether Plaintiffs have sufficiently alleged injury-in-

    fact and antitrust injury. Similar to the court in Biovail, however, throughout the Court’s analysis

    of the issues Defendants’ behavior will be evaluated, and all inferences will be drawn, in light of the

    allegations as a whole. Biovail, 49 F. Supp. 2d at 760; see also Z–Tel Commc’ns, 331 F. Supp.2d

    at 535 (holding under Continental Ore and its progeny that the anticompetitive conduct element of

    a Section 2 Sherman Act claim is satisfied when a plaintiff alleges the aggregate effect of a

    defendant’s anticompetitive practices is reduced competition and creation or maintenance of a

    monopoly). Accordingly, the Court views Plaintiffs’ allegations holistically.

            So viewed, Plaintiffs have alleged a “single comprehensive scheme” rather than “two distinct,

    economically and legally unrelated courses of conduct.” Docket Entry # 79 at pp. 12, 18. The

    complaint describes this alleged scheme as “effectively divid[ing] the market for branded keyword

    search results between and among Defendants, allocating branded keyword territory such that

    Defendants no longer had to compete either with one another or with TravelPass and other internet

    travel innovators.” Docket Entry # 1, ¶ 1. According to Plaintiffs, the complaint contains no less


    rev’d sub nom. on other grounds, 723 F.2d 238 (1983)).



                                                             31
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 32 of 80 PageID #: 1693




    than ten allegations “explaining that the Defendants are engaged in a single anticompetitive scheme

    that must eliminate competition between and among Defendants and the Downstream OTAs in order

    to succeed.” Docket Entry # 79 at p. 15 (emphasis in original).

           •       The Defendant Hotels entered into a conspiracy to eliminate interbrand
                   competition among themselves and among OTAs for branded keyword search
                   advertising. To effectuate their conspiracy, the Defendant Hotels teamed up
                   with Gatekeeper OTAs, like Expedia, with the express goal of eliminating
                   competition for branded keyword search advertising. (Docket Entry # 1, ¶ 7).
           •       Gatekeeper OTAs like Expedia coordinated this conspiracy in three discrete,
                   but interrelated, ways. Id., ¶¶ 8, 9-11 (describing the three ways in which
                   Gatekeeper OTAs helped administer the single scheme).
           •       The Defendant Hotels realized that their primary horizontal conspiracy could
                   not be fully effective without complementary conspiracies designed to ensure
                   that Gatekeeper OTAs and Downstream OTAs like TravelPass also stopped
                   bidding on branded keyword search advertising. Thus, the Defendant Hotels
                   implemented a series of additional, or secondary, horizontal conspiracies
                   under which the Gatekeeper OTAs (1) agreed to stop bidding on branded
                   search keywords and (2) also agreed to force Downstream OTAs to follow
                   suit. Id., ¶ 16.
           •       Although it took time for the Defendant Hotels’ illegal scheme to bear fruit,
                   their two-pronged conspiracy ultimately worked. Id., ¶ 18.
           •       The primary conspiracy and secondary conspiracies work together to
                   eliminate effective competition—both direct and indirect—between and
                   among the Defendant Hotels for branded search keywords. The Defendant’
                   illegal activities had the purpose and effect of eliminating TravelPass as a
                   competitive threat to their illegal ends. Id., ¶ 22 (emphasis added).

    Docket Entry # 79 at p. 15 (quoting Docket Entry # 1, ¶¶ 6-8, 10-11, 16, 18, 20, 22).

           In their discussion of injury-in-fact, Plaintiffs contend this comprehensive scheme had “clear

    intended winners (the hotel chains) and losers (Downstream OTAs, and ultimately consumers).”

    Docket Entry # 79 at p. 18. According to Plaintiffs, by Defendants’ design, “TravelPass had to be

    one of the losers, because destroying TravelPass and other Downstream OTAs that bid on branded

    keywords was essential to their conspiracy to destroy competition by rigging branded keyword

                                                    32
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 33 of 80 PageID #: 1694




    auctions.” Id. (citing Docket Entry # 1 at ¶¶ 1, 19-21, 153-63). Plaintiffs maintain Defendants’

    collusive agreements with one another and with Gatekeeper OTAs largely destroyed TravelPass’s

    and other Downstream OTA’s businesses by severely restricting—and in many cases

    eliminating—their access to hotel inventory unless they agreed to cease bidding on branded

    keywords.

           Among other things, the complaint alleges “TravelPass relies on branded keyword

    advertising to draw consumers to its websites and to offer those consumers a wide range of hotel

    rooms” and “has invested tens of millions of dollars in technology capabilities, marketing expertise,

    understanding markets, developing data sets and bidding strategies based on its bookings, and

    branded keyword search advertising campaigns to provide consumers with a broad array of choices

    for hotel rooms at affordable prices and to ensure success with its business.” Id., ¶ 48; see also id.

    at ¶ 75. Plaintiffs allege “[b]efore the Defendant Hotels’ horizontal conspiracies began to take effect,

    TravelPass’s data-driven branded keyword advertising success had made it one of the most

    successful Downstream OTAs; thus, before the conspiracies, TravelPass had grown to become one

    of the Gatekeeper OTAs’ most valuable search partners.” Id., ¶ 49; see also id. at ¶ 76; see also id.

    at ¶¶ 155-156. Plaintiffs further allege TravelPass and other Downstream OTAs, “who up through

    2014, played a key role in the branded keyword bidding market, have all been essentially driven from

    the market.” Id., ¶ 151; see also id. at ¶ 157.

           Additionally, Plaintiffs allege as follows:

           As the conspiracies took root, Defendant Hotels ultimately demanded that the
           Gatekeeper OTAs each cut the ‘feed’ of the Defendant Hotels’ room inventory
           available to TravelPass and other Downstream OTAs who continued to follow their
           branded-keyword-bidding based business models. In fact, several of the Defendant


                                                      33
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 34 of 80 PageID #: 1695




            Hotels attempted to cut off TravelPass’s access to hotel rooms associated with their
            brands entirely. Other Defendant Hotels allowed TravelPass continued access to their
            inventory, but only on the condition that TravelPass not bid on branded keywords
            associated with their properties. The functional result: TravelPass has lost
            Gatekeeper-OTA-driven access to a significant percentage of the Defendant Hotels’
            inventory and retains access to most of the remainder only by complying against its
            will with the inherently anticompetitive terms of the Defendant Hotels’ bid
            rigging/market division conspiracies.


    Id., ¶ 158. Finally, Plaintiffs allege in March 2015 (just before the Defendant Hotels’ conspiracies

    “really took hold”) TravelPass was “negotiating with an experienced and well-established private

    equity firm interested in taking an equity position in TravelPass’s business.” Id., ¶ 160. According

    to the complaint, shortly before the private equity transaction was scheduled to close, “the private

    equity firm withdrew its offer.” Id., ¶ 161( further alleging their “decision resulted in large part from

    the havoc the Hotel Defendants’ inventory feed cut-off wreaked on TravelPass’s revenues and

    profitability—cut-offs TravelPass later learned were a direct and intended result of the Defendant

    Hotels’ conspiracies”). Plaintiffs allege TravelPass’s value decreased as a “direct and intended

    consequence of the Defendant Hotels’ illegal activities.” Id., ¶¶ 160, 162-163.

            Plaintiffs’ allegations, if true, indicate TravelPass has suffered harm to its “business or

    property” as a result of Defendants’ alleged actions. According to Plaintiffs, TravelPass competed

    directly with Defendants for years, until Defendants conspired with one another to eliminate branded

    keyword competition. Plaintiffs allege the alleged actions of Defendant Hotels have cut off

    TravelPass’ access to inventory and decreased TravelPass’s value. This constitutes injury-in-fact.




                                                       34
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 35 of 80 PageID #: 1696




    b.      Antitrust injury

            Applicable law

            The second component of antitrust standing, antitrust injury, requires that a plaintiff’s injury

    is “of the type the antitrust laws were intended to prevent and . . . flows from that which makes the

    defendant’s acts unlawful.” BRFHH Shreveport, 176 F. Supp. 3d at 626 (quoting Brunswick, 429

    U.S. at 489). The injury should reflect “the anticompetitive effect either of the violation or of the

    anticompetitive acts made possible by the violation.” Anago, Inc. v. Tecnol Med. Products, Inc., 976

    F.2d 248, 249 (5th Cir. 1992) (citing Brunswick, 429 U.S. at 489). The Fifth Circuit “has narrowly

    interpreted the meaning of antitrust injury, excluding from it the threat of decreased competition.”

    Id. Typically, parties with antitrust injury are either competitors, purchasers, or consumers in the

    relevant market. Waggoner v. Denbury Onshore, L.L.C., 612 Fed. Appx. 734, 737 (5th Cir. 2015)

    (citing John J. Miles, 1 Health Care and Antitrust Law § 9:7 & n. 30 (2014) (collecting cases)).

            The antitrust injury requirement is embodied in the third AGC factor—the nature of the

    plaintiff’s injury—and “normally mandates that the plaintiff be either a competitor or customer in

    the relevant market.” John J. Miles, 1 Health Care and Antitrust Law § 9:7 (2019). Although in

    most situations, antitrust standing is limited to participants in the relevant market who are

    competitors, purchasers, or sellers because only they suffer antitrust injury, there are exceptions. Id.

    In McCready, for example, the Supreme Court held that Section 4’s protection is not necessarily

    limited to these entities. There, the Supreme Court explained that plaintiffs whose injuries are

    “inextricably intertwined” to the injury to competition also have antitrust standing—i.e., where the




                                                      35
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 36 of 80 PageID #: 1697




    plaintiff’s injury is so integral a part of the antitrust violation that its loss is the type of injury that

    the alleged violation would be likely to cause.21 Id. (citing McCready, 457 U.S. at 484).

             Lower courts have held that a plaintiff’s injury is sufficiently “inextricably intertwined” when

    the plaintiff was the “fulcrum” for the violation—i.e., that to restrain competition in the relevant

    market, the defendant had to injure the plaintiff, even though it was not a customer or competitor in

    that market. John J. Miles, 1 Health Care and Antitrust Law § 9:7 (2019) & n. 35 (citing cases in

    various circuits). “That the plaintiff was a fulcrum does not mean it necessarily has standing but

    only that, as a noncompetitor and nonconsumer in the relevant market affected by the conduct, it is

    not automatically precluded from standing.” John J. Miles, 1 Health Care and Antitrust Law § 9:7

    (2019). The court then considers the other relevant factors identified by the Supreme Court in AGC.

    Id. Thus, that a party is not a consumer or competitor in the relevant market is not always a bar to

    antitrust standing, but it is a very important factor. Id.

             After the Supreme Court noted in its discussion in AGC that the union plaintiff was “neither

    a consumer nor a competitor in the market in which trade was restrained,” 459 U.S. at 539, the Fifth

    Circuit followed that reasoning in Bell v. Dow and stated “[r]estraint in the market affects consumers

    and competitors in the market; as such, they are the parties that have standing to sue.” Dow, 847 F.2d

    at 1183. The Fifth Circuit later stated in Jebaco, Inc. v. Harrah’s Operating Co., 587 F.3d 314 (5th

    Cir. 2009), “the focus of remedies available under federal antitrust laws is principally upon

    consumers or competitors affected by anticompetitive conduct.” Id. at 319 (citing AGC, 459 U.S.


             21
                 Interestingly, however, the plaintiff in McCready was a consumer in the market in which competition was
    allegedly restrained. John J. Miles, 1 Health Care and Antitrust Law § 9:7 (2019) & n. 35 (2019) (citing Jebaco, Inc.
    v. Harrah’s Operating Co., Inc., 587 F.3d 314 (5th Cir. 2009) (noting that the “key” to the McCready decision “was
    plaintiff’s status as consumer in the relevant market”); also citing Serpa Corp. v. McWane, Inc., 199 F.3d 6 (1st Cir.
    1999)).

                                                             36
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 37 of 80 PageID #: 1698




    at 538–39; also citing Norris v. Hearst Trust, 500 F.3d 454, 465–66 (5th Cir.2007) (“Plaintiffs

    [newspaper distributors] were not consumers of the [newspaper] or its advertising services, and they

    were not producers or sellers of competing publications or media.”)).

            In Norris, former distributors of the Houston Chronicle newspaper alleged antitrust claims

    against the newspaper owners, based upon the alleged wrongful termination of their distributor

    contracts in retaliation for complaining about the owners’ alleged coercion of its distributors to

    produce fraudulent circulation reports, further alleging such would be used to increase advertising

    sales and revenue. 500 F.3d at 457, 464; see also id. at 463 (stating there was no allegation of any

    harm– or increased price or cost to –subscribers (or readers)). Id. at 463. Assuming the owners’

    alleged conduct was violative of the antitrust statute, the Fifth Circuit stated the only parties affected

    by the alleged conduct were either the consumers of the paper’s advertising services or competitors

    selling advertising in the relevant market. Id. at 466. Stating the plaintiffs were neither consumers

    nor competitors, the court held the plaintiffs had not suffered antitrust injury. Id.

            In Norris, the Fifth Circuit found the plaintiffs’ reliance on McCready misplaced. Id. It noted

    the Supreme Court in McCready found McCready was an appropriate plaintiff, noting that “[a]s a

    consumer of psychotherapy services entitled to financial benefits under the Blue Shield plan, we

    think it clear that McCready was ‘within that area of the economy . . . endangered by [that]

    breakdown of competitive conditions’ resulting from Blue Shield’s selective refusal to reimburse.”

    Id. at 467 (quoting McCready, 102 S.Ct. at 2549) (citation omitted in Norris)). The Fifth Circuit in

    Norris believed that was the key to McCready. Norris, 500 F.3d at 467 (further noting that in AGC

    the Supreme Court distinguished McCready, noting “the Sherman Act was enacted to assure

    customers the benefits of price competition” and that “McCready . . . was a consumer of

                                                       37
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 38 of 80 PageID #: 1699




    psychotherapeutic services . . . injured by defendants’ conspiracy to restrain competition in the

    market for such services,” id., 103 S.Ct. at 908, while “[in] this case, however, the [plaintiff] Union

    was neither a consumer nor a competitor in the market in which trade was restrained.” Id., 103 S.Ct.

    at 909). The court in Norris stated “[t]hat is likewise the present situation as plaintiffs here are

    neither consumers nor competitors in the market attempted to be restrained.” 500 F.3d at 467.

            Both plaintiffs and defendants have since cited Norris for the following two propositions:

    (1) that the antitrust injury requirement is met when an injury is inflicted on a business consumer or

    competitor of a defendant, and (2) that an antitrust plaintiff in the Fifth Circuit must be either a

    competitor or consumer in the market to have standing to bring an antitrust claim related to that

    market. See Vaughn Med. Equip. Repair Serv., L.L.C. v. Jordan Reses Supply Co., No. CIV.A. 10-

    00124, 2010 WL 3488244, at *12 (E.D. La. Aug. 26, 2010) (“The plaintiff seeks recognition of its

    injuries as both a consumer of Respironics’ and ResMed’s products, and a competitor of Jordan

    Reses’ distribution services. Under the plaintiff’s suggested interpretation of Norris, such recognition

    would establish the requisite antitrust injury”); see also Universal Hosp. Servs., Inc. v. Hill-Rom

    Holdings, Inc., No. CIV.A. SA-15-CA-32, 2015 WL 6994438, at *12 (W.D. Tex. Oct. 15, 2015)

    (“Under Hill–Rom’s suggested interpretation of Norris, only through pleading that Universal was

    a competitor or consumer in the standard hospital bed market can Universal establish the requisite

    antitrust injury.”).

            In both cases, the courts noted the suggested interpretation of Norris was inaccurate because,

    among other things, it “drastically oversimplifie[d] the question of whether the defendants’ activities




                                                      38
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 39 of 80 PageID #: 1700




    resulted in antitrust injury.” Vaughn, 2010 WL 3488244, at *12;22 see also Universal Hospital

    Services, 2015 WL 6994438, at *12. Nevertheless, in both cases, the courts concluded the plaintiff’s

    “alleged losses and competitive disadvantage” resulting from its exclusion from the relevant market

    fell “within the conceptual bounds of antitrust injury.” Id.

             Parties’ assertions

             Focusing on the “secondary conspiracy” involving Gatekeeper OTAs, which Defendants

    theorize was “developed in an effort to overcome [TravelPass’s] lack of injury-in-fact from the

    ‘primary conspiracy,’” Defendants argue any injury suffered by TravelPass from the enforcement

    of distribution contracts between Defendants and Gatekeeper OTAs is not “antitrust injury,” “which

    is to say injury of the type the antitrust laws were intended to prevent and that flows from that which

    makes the defendant’s acts unlawful.” Docket Entry # 53 at p. 10. Defendants argue this requirement

    ensures that a plaintiff can recover “only if the loss stems from a competition-reducing aspect or

    effect of the defendant’s behavior.” Id. at p. 11 (quoting Atl. Richfield Co. v. USA Petroleum Co.,

    495 U.S. 328, 345–46, 110 S. Ct. 1884, 1895, 109 L. Ed. 2d 333 (1990) (“ARCO”) (emphasis in

    original)). Defendants assert Plaintiffs fail to meet this requirement. Docket Entry # 97 at pp. 3-4.

             According to Defendants, the complaint lacks any allegations of consumer benefit from

    TravelPass’s business model.23 Putting aside the FTC consent decree, Defendants argue TravelPass

             22
                The court in Vaughn further suggested that the Fifth Circuit in Norris was “commenting less on the dynamics
    of anticompetitive conduct and more on which parties are most likely to bring suit under the federal antitrust laws. Thus,
    it was focused on the third element” – the issue of whether the plaintiff is a proper party to the antitrust claim. 2010 WL
    3488244, at *12.

             23
                Defendants assert TravelPass did not provide customers with competitive information that reduces their
    transaction costs when it bid on Defendants’ branded keywords; rather, it deceived consumers through its use of hotel
    brand names in search engine advertisements, thereby misleading consumers to believe that the source of a particular
    listing was the hotel itself. In support of this argument, Defendants rely on a December 2017 complaint filed by the
    Federal Trade Commission (“FTC”) against TravelPass. See Docket Entry # 53 at p. 11; see also id. at p. 6 (citing

                                                               39
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 40 of 80 PageID #: 1701




    does not allege its own branded keyword advertising provided consumers with information on

    competing hotels and hotel rooms or that it sold Defendants’ hotel rooms at lower prices than

    Defendants sold those identical rooms. Docket Entry # 53 at pp. 11-12; see also Docket Entry # 97

    at p. 4 (“TravelPass does not allege that its distribution of rooms from branded keyword bidding

    offered lower prices or any other benefit to consumers, through hotel price comparisons or otherwise.

    Rather, when TravelPass bid on a particular Defendant’s branded keywords, it did so to sell that

    particular Defendant’s rooms.”) (emphasis in original). Defendants further argue as follows:

             Recognizing this, TravelPass claims that its injury is ‘inextricably intertwined’ with
             the harm the posited conspiracies allegedly caused hotel consumers. (Id. ¶¶ 153,
             159.) But TravelPass, which distributes Defendants’ hotel room inventory and thus
             is in a vertical relationship with them . . . is neither a consumer nor a competitor in
             the market for hotel rooms where the alleged consumer harm occurred. Thus any
             injury it experienced by being cut off from access to that inventory is not
             ‘inextricably intertwined’ with the alleged competitive harm.


    Docket Entry # 53 at p. 12 (emphasis in original) (citing Norris, 500 F.3d at 467-68 for the

    proposition that plaintiffs lacked antitrust standing where they were neither consumers nor

    competitors in the allegedly restrained market such that their injury was not “inextricably

    intertwined” with harm to competition under McCready).

             In their consolidated response, Plaintiffs assert TravelPass has suffered “injury of the type

    the antitrust laws were intended to prevent and that flows from that which makes defendants’ acts

    Compl., Fed. Trade Comm’n v. Reservation Counter, LLC, TravelPass Group, LLC, and Partner Fusion, Inc., No. 2:17-
    cv-01301, Dkt. No. 2 (D. Utah Dec. 26, 2017), attached to the joint motion as Exhibit 3).
             According to Defendants, the FTC’s complaint against TravelPass, and the subsequent consent decree, are both
    matters of public record and, thus, properly considered on a motion to dismiss. Docket Entry # 53 at p. 6, n. 7 (citing
    Paternostro v. Custer, No. 4:15CV71-RC-CMC, 2016 WL 11473560, at *4 n.1 (E.D. Tex. Feb. 16, 2016) (“While
    reviewing a motion to dismiss, courts may take judicial notice of court pleadings in other cases, because pleadings are
    public records.”)).
             Although the Court may consider documents attached to or incorporated by reference into the complaint and
    also matters of public record, the Court does not do so here because it would not aid in the analysis of the pertinent
    issues.

                                                             40
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 41 of 80 PageID #: 1702




    unlawful.” Docket Entry # 79 at p. 21 (citing Brunswick, 429 U.S. at 489 (“The injury should reflect

    the anticompetitive effect either of the violation or of anticompetitive acts made possible by the

    violation.”)). Plaintiffs argue Brunswick expressly recognizes “there are two kinds of legitimate

    antitrust plaintiffs: those who pay the higher prices and suffer the lower output resulting from

    defendants’ successful violations, and those who stand in the way of that success and must be

    neutralized.” Docket Entry # 79 at p. 21. According to Plaintiffs, TravelPass is the second type of

    legitimate antitrust plaintiff—a competitor whose continued presence in the branded keyword space

    would have spelled doom for the Defendants’ illegal plans. Id.

             Analysis

             As part of its overarching argument that TravelPass’s injury does not stem from the harm to

    competition alleged in the complaint, Defendants claim TravelPass is neither a customer or

    competitor in the market for hotel rooms where the alleged consumer harm occurred. To the

    contrary, Plaintiffs contend TravelPass is in fact a “competitor in the market for hotel rooms where

    the alleged consumer harm occurred,” because TravelPass also distributes hotel inventory for other

    hotels not named as defendants in this action. Docket Entry # 79 at p. 20. More specifically,

    Plaintiffs maintain whenever TravelPass sells a hotel room from a non-defendant brand, it is

    competing with each of the defendants, and every time TravelPass sells inventory associated with

    one of the defendants, TravelPass competes directly with every other defendant.24 According to

    Plaintiffs, viewing all of the allegations as a whole and viewing TravelPass “through the appropriate

    lens –as one of several competitor-victims that Defendants deliberately excluded from the market
             24
               Plaintiffs further explain that when TravelPass sells a Hilton room, it stands in a vertical relationship with
    Hilton only, but “in that moment, it is simultaneously a horizontal competitor of every other brand.” Docket Entry # 79
    at p. 20. According to Defendants’ reply, TravelPass’s “undisputed business practices illustrate the fallacy of that
    argument.” Docket Entry # 97 at p. 4.

                                                              41
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 42 of 80 PageID #: 1703




    as an integral and necessary component of their comprehensive bid rigging scheme– it quickly

    becomes apparent that TravelPass has suffered. . . antitrust injury.” Id. at p. 14 (emphasis in

    original).

             At this stage of the proceedings, the Court accepts as true all well-pleaded facts in the

    complaint and views those facts in the light most favorable to the plaintiff.25 The original complaint

    alleges TravelPass is a competitor of Defendants. See, e.g. Docket Entry # 1, ¶ 1 (alleging

    Defendants’ “conspiracy effectively divided the market for branded keyword search results between

    and among the Defendant Hotels, allocating branded keyword territory such that the Defendant

    Hotels no longer had to compete either with one another or with TravelPass and other internet travel

    innovators” (emphasis added)); see also id., ¶ 22 (“The Defendant’ illegal activities had the purpose

    and effect of eliminating TravelPass as a competitive threat to their illegal ends.”) (emphasis

    added)). Taking Plaintiffs’ allegations as true, TravelPass is not simply an indirect victim of the

    alleged scheme. Instead, TravelPass is a direct competitor and participated in the bidding process,

    “alleged to be manipulated by the defendants.” United States ex rel. Univ. Loft Co. v. Avteq, Inc.,

    No. SA-14-CA-528-OLG, 2015 WL 13548950, at *12 (W.D. Tex. Dec. 22, 2015), report and

    recommendation adopted, No. 14-CV-528-OLG, 2016 WL 9461763 (W.D. Tex. Jan. 8, 2016).



             25
                 The Court would further note the Fifth Circuit stated in Sanger that antitrust standing, like other issues, “may
    present disputed issues of fact which must be resolved at the summary judgment stage in favor of the nonmoving party.
    . . .” 802 F.3d at 738 (citations omitted). According to the court in Biovail, “the existence of an ‘antitrust injury’ is not
    typically resolved through a motion to dismiss.” Biovail, 49 F. Supp. 2d at 773 (quoting Brader v. Allegheny General
    Hospital, 64 F.3d 869, 876 (3d Cir.1995)) (noting the adequacy of a physician’s contentions regarding the effect on
    competition is typically resolved after discovery, either on summary judgment or after trial and further noting even in
    antitrust cases that do not involve physicians suggest the existence of an antitrust injury is not typically resolved through
    motions to dismiss). “Circumstances may, however, warrant dismissing antitrust claims on a motion to dismiss,
    particularly after Iqbal and Twombly, when the allegations do not show antitrust injury or one of the other elements of
    a Section 1 claim.” Natkin v. Am. Osteopathic Ass’n, No. 3:16-CV-01494-SB, 2018 WL 452165, at *6 (D. Or. Jan. 17,
    2018).

                                                                42
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 43 of 80 PageID #: 1704




            Importantly, even though the Fifth Circuit has noted consumers and competitors are the

    parties often injured by the harm of competition caused by alleged antitrust violations, as pointed out

    by the court in Universal Hospital Services, the Fifth Circuit has not held as a matter of law that

    antitrust standing is limited to competitors and consumers exclusively. Universal Hosp. Servs., 2015

    WL 6994438, at *12. Rather, it has recognized that the Sherman Act is “comprehensive in its terms

    and coverage, protecting all who are made victims of the forbidden practices.” Id. (quoting American

    Cent. E. Tex. Gas Co. v. Unio Pac. Res. Grp., Inc., 93 Fed. Appx. 1, 7 (5th Cir.2004) (quoting

    McCready, 457 U.S. at 472).

            In American Central, the Fifth Circuit rejected the argument the plaintiff lacked standing

    because it was a distributor, not a competitor. Universal Hosp. Servs., 2015 WL 6994438, at *12

    (citing American Central, 93 Fed. Appx. at 7). The court held that “[c]ompetitor status is not

    required to establish standing” and “[r]elief for antitrust claims is not confined to consumers, or to

    purchasers, or to competitors, or to sellers.” Id. And in McCormack, the Fifth Circuit was willing

    to assume that college football players, neither consumers nor competitors, had standing to sue for

    alleged antitrust injuries suffered by the university. 845 F.2d at 1343. Thus, even if the Court were

    to accept Defendants’ argument that TravelPass is not a competitor, this would not be determinative

    of the issue.

            In its overarching argument that TravelPass has not alleged antitrust injury, Defendants also

    contend there is no alleged harm to competition that resulted in injury to TravelPass; rather, it has

    only alleged injury to itself. Docket Entry # 97 at pp. 3-5. Defendants insist a prohibition on

    TravelPass bidding for a hotel’s branded keywords could not produce the alleged “consumer harm”

    that Plaintiffs allege: “a decrease in information to consumers, [and] an increase in the transaction

                                                      43
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 44 of 80 PageID #: 1705




    and other costs for consumers seeking to book a hotel,” allegedly leading to higher overall prices and

    reduced quality for consumers. Docket Entry # 53 at p. 11 (quoting Docket Entry # 1, ¶ 151); see

    also Docket Entry # 97 at p. 5. Nor could it “impact the interbrand competition that TravelPass

    describes throughout the Complaint,” according to Defendants. Docket Entry # 97 at p. 5.

            In support of this argument, Defendants rely primarily on the language in Atlantic Richfield

    Co. v. USA Petroleum Co. (ARCO), 495 U.S. 477 (1977) regarding the “competition-reducing effect

    of a defendant’s behavior.” Docket Entry # 97 at p. 3 (citing ARCO, 495 U.S. at 489 (emphasis in

    ARCO)). According to Defendants, “the injury TravelPass asserts from the purported secondary

    conspiracy had nothing to do with any alleged injury to competition.” Id. at p. 6. Based on their

    contention that any injury to TravelPass did not flow from harm to competition, Defendants argue

    TravelPass has not alleged antitrust injury, and hence lacks antitrust standing. Id.

            Defendants’ argument is unpersuasive. This argument was raised, and rejected, in Vaughn,

    2010 WL 3488244, at *12 (“Specifically, defendants assert that the plaintiff cannot state an antitrust

    claim because it has not alleged facts to show a market-wide injury to competition.”). As noted by

    the court in Vaughn, and by at least one court within this district, the Fifth Circuit has repeatedly

    distinguished between antitrust injury and injury to competition. Id. (citations omitted); see also

    Games People Play, Inc. v. Nike, Inc., No. 1:14-CV-321, 2015 WL 13657672, at *5 (E.D. Tex. Feb.

    13, 2015) (citing, among other cases, Doctor’s Hospital, 123 F.3d at 305).

            In Doctor’s Hospital, the Fifth Circuit set forth the Brunswick rule relied upon by Plaintiffs

    in their briefing: antitrust injury should reflect the anticompetitive effect either of the violation or

    of anticompetitive acts made possible by the violation. Doctor’s Hosp., 123 F.3d at 305 (emphasis



                                                      44
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 45 of 80 PageID #: 1706




    added). According to the court in Doctor’s Hospital, “[s]ince 1983, [the Fifth Circuit has] pointed

    out a distinction between antitrust injury and injury to competition, the latter of which is often a

    component of substantive liability. Id. (citing Multiflex, Inc. v. Samuel Moore & Co., 709 F.2d 980,

    986 n. 6 (5th Cir.1983)). “And in 1984, th[e] court explained, albeit in a motion for rehearing, that

    the antitrust laws do not require a plaintiff to establish a market-wide injury to competition as an

    element of standing.” Doctor’s Hosp., 123 F.3d at 305 (citing Walker v. U–Haul Co., 747 F.2d 1011,

    1016 (5th Cir.), modifying, 734 F.2d 1068 (5th Cir.1984)).

             More recently, the Fifth Circuit, in addressing antitrust injury, quoted only the Brunswick

    rule, without also citing ARCO for the proposition that a plaintiff can recover only if the loss stems

    from a competition-reducing aspect or effect of the defendant’s behavior. See Waggoner v. Denbury

    Onshore, L.L.C., 612 Fed. Appx. 734, 736-37 (5th Cir. 2015). There, the Fifth Circuit stated in a

    footnote that the antitrust injury requirement of antitrust standing is sometimes confused with “injury

    to competition[,] . . . which is often a component of substantive liability.” Id. at 736 n. 3 (5th Cir.

    2015) (quoting Doctor’s Hosp., 123 F.3d at 305). Injury to competition then, while often a necessary

    component to substantive liability, need not be pleaded for a plaintiff’s antitrust claims to survive

    a motion to dismiss. Games People Play, 2015 WL 13657672, at *5 (citing Doctor’s Hosp., 123 F.3d

    at 305).

             The Fifth Circuit in Waggoner stated that in the standing context, injury “should be viewed

    from the perspective of the plaintiff’s position in the marketplace, not from the merits-related

    perspective of the impact of a defendant’s conduct on overall competition.”26 Waggoner, 612 Fed.
             26
                 The Fifth Circuit further explained that parties with antitrust injury are typically either competitors,
    purchasers, or consumers in the relevant market but also noted “standing is not necessarily limited to this group.” 612
    Fed. Appx. at 737 (citing McCready, 457 U.S. at 472) (“As we have recognized, ‘[§ 4 of the Clayton Act] does not
    confine its protection to consumers, or to purchasers, or to competitors, or to sellers. . . .)’” (quoting Mandeville Island

                                                                45
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 46 of 80 PageID #: 1707




    Appx. at 736, n. 3. In Doctor’s Hospital, when the antitrust injury was viewed from the perspective

    of the plaintiff’s position in the marketplace, not from the merits-related perspective of the impact

    of a defendant’s conduct on overall competition, the plaintiff’s “alleged losses and competitive

    disadvantage because of its exclusion from SMA [fell] easily within the conceptual bounds of

    antitrust injury, whatever the ultimate merits of its case.” Doctor’s Hosp., 123 F.3d at 305.

             At this stage of the litigation, viewing the alleged antitrust injury from the perspective of

    TravelPass’s position in the marketplace, the Court finds the alleged losses and competitive

    disadvantage resulting from the alleged neutralization of TravelPass fall within the “conceptual

    bounds of antitrust injury, whatever the ultimate merits of its case.” Id. Antitrust laws were intended

    to prohibit firms from restraining trade by harming other competitors, which in turn harms

    consumers by restricting competition, increasing prices, and decreasing output. Stewart Glass &

    Mirror, Inc. v. U.S.A. Glas, Inc., 940 F. Supp. 1026, 1035 (E.D. Tex. 1996) (citing Anago, Inc. v.

    Tecnol Medical Prods. Inc., 976 F.2d 248, 249 (5th Cir.1992), cert. dismissed, 510 U.S. 985, 114

    S.Ct. 491, 126 L.Ed.2d 441 (1993); also citing Phillip Areeda & Donald F. Turner, Antitrust Law:

    An Analysis of Antitrust Principles and Their Application ¶¶ 103–104 (1978)). An antitrust injury

    “should reflect the anticompetitive effect either of the violation or of anticompetitive acts made

    possible by the violation.” Brunswick, 429 U.S. at 489.

             In addition to the allegations set forth above regarding TravelPass as a competitor, Plaintiffs

    allege Defendants’ illegal activities, taken together, “have severely reduced, and in many cases even

    eliminated, the revolutionary benefits of the internet economy for hotel consumers,” and have “left


    Farms, Inc. v. Am. Crystal Sugar Co., 334 U.S. 219, 236, 68 S.Ct. 996, 92 L.Ed. 1328 (1948) (alteration in original)).



                                                             46
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 47 of 80 PageID #: 1708




    in its wake an online travel booking marketplace characterized by deliberately limited information

    and high transaction costs—a marketplace where innovators like Plaintiffs can no longer operate

    effectively to ensure consumers continue to receive those benefits.” Docket Entry # 1, ¶ 1. Plaintiffs

    allege the two-pronged conspiracy has led to a decrease in information to consumers, an increase in

    the transaction and other costs for consumers seeking to book a hotel, which inevitably leads to

    overall higher prices and reduced quality for consumers. Id., ¶¶ 18, 151; see also id. at ¶ 152 (“As

    a result, between the third quarter of 2014 and the present, a robustly competitive market presenting

    online search consumers with numerous competitive options now presents them instead with an

    advertisements for a single brand. The conspiracy has virtually eliminated all interbrand competition

    in the online keyword search market for hotels.”).

            Viewing the allegations in the complaint as a whole in the light most favorable to Plaintiffs,

    Plaintiffs have adequately pleaded that TravelPass suffered antitrust injury. The injury alleged—the

    intentional attempt to divide the market for branded keyword search results between and among the

    Defendant Hotels such that they no longer had to compete with each other or with TravelPass—is

    the type of injury the antitrust laws were intended to prevent and that flows from that which makes

    Defendants’ alleged acts unlawful.

            However, “even if the plaintiff meets these requirements, the court must consider whether

    he is a ‘proper plaintiff’ to sue for damages, examining such factors as (1) whether the plaintiff’s

    injuries or their causal link to the defendant are speculative, (2) whether other parties have been more

    directly harmed, and (3) whether allowing this plaintiff to sue would risk multiple lawsuits,

    duplicative recoveries, or complex damage apportionment.” McPeters v. LexisNexis, 11 F. Supp. 3d

    789, 798 (S.D. Tex. 2014) (quoting McCormack, 845 F.2d at 1341) (citing AGC, 459 U.S. at 545).

                                                      47
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 48 of 80 PageID #: 1709




    c.     Proper plaintiff status

           Parties’ assertions

           None of the three motions to dismiss explicitly argue that TravelPass lacks standing because

    it is not a proper plaintiff. However, as noted above, Caesars’ separate motion does suggest that the

    Court should consider whether TravelPass is a proper plaintiff. See Docket Entry # 55 at p. 6

    (“Indeed, to assess whether there is any properly alleged antitrust injury, the Court ‘must consider

    whether [the plaintiff] is a proper plaintiff to sue for damages, examining such facts as whether the

    plaintiff’s injuries or their causal link to the defendant are speculative.”). According to Plaintiffs’

    consolidated response, the “same holistic lens” of the complaint “also reveals that TravelPass and

    other Downstream OTAs are likely the best possible plaintiffs to challenge defendants’ illegal

    conduct.” Docket Entry # 79 at pp. 14-15 (citing Tichy, 1:18-cv-1959-RRP-MDW (N.D. Ill.), Docket

    Entry # 65 at pp. 20-25 (stating that a proper plaintiff is one who is a “participant in the market in

    which [it] claims the challenged conduct occurred”)).

           Applicable law, generally

           More than one type of plaintiff may have antitrust standing, depending on the type of

    violation and conduct alleged. John J. Miles, 1 Health Care and Antitrust Law § 9:7 (2019) (stating

    that were a firm to monopolize a market by unlawfully excluding its competitors and then increase

    its prices to consumers, both the excluded firms and the monopolist’s customers would have antitrust

    standing to recover damages and further stating the damages would not be duplicative). “The same

    would be true of an unlawful exclusive contract that resulted in a party’s obtaining market power and




                                                      48
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 49 of 80 PageID #: 1710




    then raising prices. Both those foreclosed from the market by the unlawful contract and customers

    of the party obtaining market power would have antitrust standing.” Id.

             Indeed, in its discussion of “proximate causation,”27 the court in Tichy stated “different

    injuries in distinct markets may be inflicted by a single antitrust conspiracy;” therefore, “differently

    situated plaintiffs might be able to raise claims.” Tichy, 376 F. Supp. 3d at 845 (quoting Loeb, 306

    F.3d at 481). The Court in Tichy stated consumers, like the plaintiff in that case, who searched for

    and purchased hotel rooms online are “undoubtedly participants in that market.” Id. Finding their

    alleged injuries are distinct from, not derivative of, harm that online search engines may have

    suffered, the court in Tichy concluded the plaintiff properly asserted claims arising from these

    injuries. Id.

             Analysis


             Plaintiffs argue TravelPass has demonstrated “proper plaintiff status” because TravelPass and

    other Downstream OTAs are likely best situated among all potential plaintiffs to hold Defendants

    accountable for their wrongdoing. Docket Entry # 79 at p. 12. According to Plaintiffs, five of the

    defendants “implicitly recognized this fact when they challenged plaintiffs’ antitrust standing” in


             27
                The court in Tichy noted the Seventh Circuit Court of Appeals has explained that “antitrust standing” (which
    as noted above is the second element of the Seventh Circuit’s two-part “antitrust standing” test) refers to “proximate
    causation.” Tichy, 376 F. Supp. 3d at 842, n. 6 (citing Supreme Auto Transport, LLC v. Arcelor Mittal USA, Inc., 902
    F.3d 735, 743 (7th Cir. 2018)). According to the Tichy court, the Seventh Circuit “eschew[ed] the term ‘antitrust
    standing’” and instead referred only to requirements plaintiffs had to meet to prevail under the statutes at issue. Id.
             In the Seventh Circuit, in considering whether a plaintiff has “standing” under Section 4 of the Clayton Act,
    courts consider certain AGC factors such as “the potential for duplicative recovery, the complexity of apportioning
    damages, and the existence of other parties that have been more directly harmed.” Greater Rockford Energy and Tech.
    Corp. v. Shell Oil Co., 998 F.2d 998 F.2d 391, 396 (7th Cir. 1993) (quoting Cargill, 479 U.S. at 111 n. 6, 107 S.Ct. at
    490 n. 6 (citing AGC, 459 U.S. at 544–45)).




                                                              49
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 50 of 80 PageID #: 1711




    Tichy, arguing there that the putative consumer class plaintiff lacked standing because they are “not

    [] participant[s] in the market in which [they] claim[] the challenged conduct occurred.” Id. at p. 12,

    n. 8.

            Turning to the relevant AGC factors, Plaintiffs state the causal connection between

    TravelPass’s harm and the alleged antitrust violation is direct, and Defendants intended to inflict that

    harm. Docket Entry # 79 at p. 12. Plaintiffs contend the injuries are not speculative, and “the Court

    will be able to calculate TravelPass’s damages more easily and reliably than in most commercial

    litigation contexts.” Id. at p. 13 (citing Docket Entry # 1, ¶¶ 153-163). “Finally, because TravelPass’s

    damages are those they suffered because the Defendants needed to exclude them from the market

    to succeed in their overall bid rigging scheme,” Plaintiffs assert “there is zero risk of duplicative

    recovery in any other action involving similar allegations, and there is no more direct victim of the

    conduct that harmed TravelPass.” Docket Entry # 79 at p. 13.

            As discussed above, Plaintiffs have alleged losses and a competitive disadvantage due to

    Defendants’ alleged bid-rigging and market division, which appear to come within the “conceptual

    bounds of antitrust injury, whatever the ultimate merits of this case.” Avteq, 2015 WL 13548950,

    at *12 (quoting Doctor’s Hosp., 123 F.3d at 305). TravelPass “is no remote or indirect victim of the

    alleged scheme.” Doctor’s Hosp., 123 F.3d at 306. There is no indication from Defendants that

    TravelPass’s injuries are speculative. Nor have they argued other parties have been more directly

    harmed or that allowing TravelPass to sue would present complex damage apportionment. The

    Court finds Plaintiffs have sufficiently alleged they are proper plaintiffs to bring this suit.




                                                      50
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 51 of 80 PageID #: 1712




           Finding Plaintiffs have adequately pleaded the requisite elements for antitrust standing, the

    Court now considers whether Plaintiffs have adequately pleaded violations of Section 1 of the

    Sherman Act, specifically the first element concerning engagement in a conspiracy.

    C.     Whether Plaintiffs have sufficiency alleged conspiracy

    1.     Parties’ assertions

           In their joint motion to dismiss, Defendants assert Plaintiffs fail to plead facts from which

    any conspiracy can be inferred, contending the complaint does not contain allegations “directly

    evidencing an actual agreement among Defendants not to bid on each other’s branded keywords,

    relying instead on conclusions and innuendo.” Docket Entry # 53 at p. 13. According to Defendants,

    there are no allegations of communications among the Defendants – no locations, no names of

    participants, no statements, and no dates of any conversations through which the alleged agreement

    among eight hotel companies was formed.

           Defendants further assert Plaintiffs improperly group “Defendants” together and attempt to

    allege a “hub and spoke conspiracy” involving the Gatekeeper OTAs. Id. at pp. 13-14. Again,

    Defendants argue there are no factual allegations of any meetings, conversations, or other

    communications evidencing such a hub and spoke conspiracy. Id. at p. 14. Defendants argue

    Plaintiffs’ complaint is the “type of conclusory, speculative allegation of conspiracy that courts will

    not credit on a motion to dismiss.” Id. (generally citing Marucci Sports, 751 F.3d at 375).

           Defendants assert Plaintiffs’ allegations of circumstantial evidence of the “primary”

    conspiracy, consisting largely of allegations regarding opportunities to conspire at trade association

    meetings and “mischaracterizations of unambiguous documents,” are insufficient to state a claim.

    Docket Entry # 53 at p. 15. Regarding the “secondary” Hotel Defendants-Gatekeeper OTA


                                                      51
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 52 of 80 PageID #: 1713




    conspiracy, Defendants claim the complaint fails to state a claim as a matter of law, because

    Plaintiffs fail to allege anything more than parallel conduct, and the allegations in the complaint “are

    rooted in purportedly similar terms in the vertical distribution contracts between individual hotel

    Defendants and OTAs, which it acknowledges were in place long before the alleged conspiracy

    began.” Id. at p. 19.

            Defendants maintain Plaintiffs’ “parallel conduct allegations” are the same as those addressed

    in In re OTC: “the alleged existence of similar provisions across Defendants’ individual, bilateral

    distribution agreements with OTAs.” Id. at p. 20 (generally citing In re OTC, 997 F. Supp. 2d at

    537). Defendants assert Plaintiffs fail to plead any facts to place the alleged parallel conduct in a

    context suggestive of conspiracy; rather, the complaint affirmatively explains there are independent

    economic motivations or incentives of each defendant to adopt the challenged provisions absent any

    agreement with its competitors. Id. at p. 21.

    2.      Applicable law

    a.      Generally

            To establish a violation of Section 1 of the Sherman Act, Plaintiffs must demonstrate that:

    “(1) [Defendants] engaged in a conspiracy, (2) the conspiracy had the effect of restraining trade, and

    (3) trade was restrained in the relevant market.” Marucci Sports, 751 F.3d at 373 (quoting Apani Sw.,

    Inc. v. Coca–Cola Enters., Inc., 300 F.3d 620, 627 (5th Cir.2002)). The United States Supreme Court

    case Bell Atlantic v. Twombly specifically addressed the level of detail in which a plaintiff must

    plead a claim brought pursuant to Section 1 of the Sherman Act. 550 U.S. at 556. The Court

    provided that to state a plausible claim for conspiracy, there must be “enough fact to raise a

    reasonable expectation that discovery will reveal evidence of illegal agreement.” Id. With respect


                                                      52
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 53 of 80 PageID #: 1714




    to parallel conduct by competitors, the Court found that “when allegations of parallel conduct are

    set out in order to make a § 1 claim, they must be placed in a context that raises a suggestion of a

    preceding agreement, not merely parallel conduct that could just as well be independent action.” Id.

    at 557. Thus, although parallel conduct “gets the complaint close to stating a claim,” in order to

    establish plausibility, a plaintiff must provide further “factual enhancement.”28 Id. Accordingly, if

    a plaintiff pleads only parallel conduct allegations without a context demonstrating “a meeting of

    the minds, an account of a defendant’s commercial efforts stays in neutral territory.” Id.

    b.       Concerted action

             Under the first element of an antitrust claim, concerning engagement in a conspiracy, the

    Court must determine whether Plaintiffs sufficiently allege the Defendant Hotels “engaged in

    concerted action—that is, a ‘conscious commitment to a common scheme designed to achieve an

    unlawful objective.’” Marucci Sports, 751 F.3d at 374-75 (quoting Monsanto Co. v. Spray-Rite Serv.

    Corp., 465 U.S. 752, 764 (1984) (citation and internal quotation marks omitted)). Because Section

    1 of the Sherman Act “does not prohibit [all] unreasonable restraints of trade . . . but only restraints

    effected by a contract, combination, or conspiracy, [t]he crucial question is whether the challenged




             28
                 The court In re Online Travel Co. (OTC) Hotel Booking Antitrust Litig., 997 F. Supp. 2d 526 (N.D. Tex.
    2014) explained that courts sometimes refer to these “factual enhancements” as “plus factors,” defined as “facts that tend
    to ensure that courts punish concerted action—an actual agreement—instead of the unilateral, independent conduct of
    competitors.” Id. at 536, n. 13 (quoting In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 323 (3d Cir.2010) (brackets
    and quotations omitted)). According to the Third Circuit Court of Appeals, although courts have referenced “plus factors”
    in analyzing the plausibility of Section 1 claims at the pleadings stage, “those references have invariably been drawn from
    cases evaluating the merits of an antitrust plaintiff’s conspiracy claim at the summary judgment and trial stages of
    litigation, when there is significantly more information available regarding whether complex analyses of pricing
    structures and other information suggest agreement.” Evergreen Partnering Grp., Inc. v. Pactiv Corp., 720 F.3d 33, 46
    (1st Cir. 2013) (citing In re Ins. Brokerage, 618 F.3d at 321–22 (relying on In re Flat Glass Antitrust Litig, 385 F.3d
    350, 359–60 (3d Cir. 2004), which explains that “plus factors” are “proxies for direct evidence of an agreement”)).
              To avoid confusion, the court in In re OTC followed Twombly’s language by using “factual enhancements.”
    997 F. Supp. 2d at 536, n. 13.

                                                               53
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 54 of 80 PageID #: 1715




    anticompetitive conduct stem[s] from independent decision or from an agreement, tacit or express.”

    Avteq, 2015 WL 13548950, at *13 (quoting Twombly, 550 U.S. at 553).

           Concerted action may be shown by either direct or circumstantial evidence. Golden Bridge

    Tech., 547 F.3d at 271. “Direct evidence explicitly refers to an understanding between the alleged

    conspirators, while circumstantial evidence requires additional inferences . . . to support a conspiracy

    claim.” Id. (citing Tunica Web Advertising v. Tunica Casino Operators Ass’n, Inc., 496 F.3d 403,

    409 (5th Cir. 2007)).

           Independent parallel conduct, or even conduct among competitors that is consciously parallel,

    does not alone establish the contract, combination, or conspiracy required by Section 1. Golden

    Bridge Tech., 547 F.3d at 271 (citing Twombly, 127 S.Ct. at 1964). “[A]n allegation of parallel

    conduct and a bare assertion of conspiracy will not suffice.” Kjessler v. Zaappaaz, Inc., No. CV

    4:18-0430, 2019 WL 3017132, at *9 (S.D. Tex. Apr. 24, 2019) (quoting Twombly, 550 U.S. at 557).

    What pushes a Section 1 claim from “possible” to “plausible” is “some further factual

    enhancement”—that is, some “context,” “setting,” or “further circumstance pointing towards a

    meeting of the minds.” Id.

           Courts have identified numerous “factual enhancements” potentially supporting the inference

    of a conspiracy, including the following:

           a common motive to enter into a price fixing conspiracy, beyond merely making
           more money, see Burtch v. Milberg Factors, Inc., 662 F.3d 212, 227 (3d Cir. 2011);
           conduct that would be irrational in a competitive market, see In re Blood Reagents
           Antitrust Litig., 266 F. Supp. 3d 750, 772 (E.D. Pa. 2017); ‘whether the defendants
           have exchanged or have had the opportunity to exchange information relative to the
           alleged conspiracy,’ see Hyland v. HomeServices of Am., Inc., 771 F.3d 310, 318 (6th
           Cir. 2014); and ‘evidence that the industry is conducive to collusion,’ see In re Pool
           Prods. Distrib. Mkt. Antitrust Litig., 158 F. Supp. 3d 544, 569 (E.D. La. 2016).


                                                      54
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 55 of 80 PageID #: 1716




    Kjessler, 2019 WL 3017132, at *10.

    3.      Analysis

            At the outset of this discussion, the Court is cognizant that the issues before it do not fall

    under a heightened pleading standard and are not presented at the summary judgment stage of this

    litigation. Marucci Sports, 751 F.3d at 373 (“Antitrust claims do not necessitate a higher pleading

    standard. . . .”). The Court is also guided by the principle set forth above that Plaintiffs’ allegations

    should be viewed holistically. A recent decision from within the Fifth Circuit illustrates these

    guiding principles.

            In Kjessler, the defendants argued the complaint revealed “discrete conspiracies,” not one

    vast industry-wide conspiracy among the defendants to fix prices on three different products.

    Kjessler, 2019 WL 3017132, at *10. Among other things, the defendants contended there was no

    plausible basis to infer that they collectively participated in an overarching price fixing conspiracy.

    Id. The court was unpersuaded with regard to wristbands and pin buttons (the only products

    presently in issue) and stated as follows:

            Defendants contest “not whether any conspiracy existed, only how far it reached”—a
            question “of fact” that “cannot be resolved in the present procedural posture, where
            the court tests only the sufficiency of the pleadings.” See In re Lithium Ion Batteries
            Antitrust Litig., No. 13-MD-2420 YGR, 2014 WL 309192, at *2 (N.D. Cal. Jan. 21,
            2014) (Rogers, J.). “Defendants’ atomizing approach is inconsistent with the
            principle that ‘the character and effect of a conspiracy are not to be judged by
            dismembering it and viewing its separate parts, but only by looking at it as a whole.’”
            Id. at *11 (internal quotation marks omitted) (quoting In re Cathode Ray Tube (CRT)
            Antitrust Litig., 738 F. Supp. 2d 1011, 1019 (N.D. Cal. 2010) (Conti, J.)). The
            Supreme Court has warned against “tightly compartmentalizing the various factual
            components” of a plaintiff’s case “and wiping the slate clean after scrutiny of each.”
            See Cont’l Ore Co. v. Union Carbide & Carbon Corp., 370 U.S. 690, 699 (1962).




                                                       55
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 56 of 80 PageID #: 1717




    2019 WL 3017132, at *10. Viewing the plaintiffs’ allegations “holistically,” the court concluded

    the plaintiffs had satisfied their pleading burden and had plausibly alleged a single conspiracy among

    all the defendants covering wristbands and pin buttons. Id. at *12.

           Here, Plaintiffs assert the complaint alleges a comprehensive illegal scheme, not what

    Defendants characterize as separate and legally independent acts. Docket Entry # 108 at p. 6. In

    Defendants’ reply, Defendants urge the Court, in assessing the adequacy of Plaintiffs’ allegations,

    to follow the lead of the court in In re Online Travel Co. (OTC) Hotel Booking Antitrust Litigation,

    997 F. Supp. 2d 526 (N.D. Tex. 2014) (hereafter “In re OTC”), not the Northern District of Illinois’s

    recent decision in Tichy v. Hyatt Hotels Corp., et al., 376 F. Supp. 3d 821 (N.D. Ill. 2019) (hereafter

    “Tichy”), the putative nationwide class action involving the same underlying antitrust conspiracy.

    Docket Entry # 97 at p. 2.


           In In re OTC, the defendants, who included major U.S. hotel chains and OTAs, jointly moved

    to dismiss the putative class action brought by consumers claiming they paid inflated prices on hotel

    rooms booked online. In re OTC, 997 F. Supp. 2d at 529. In their consolidated amended complaint,

    the plaintiffs alleged the OTAs and hotel chains entered into an “industry-wide conspiracy” to

    impose “rate parity” across hotel room booking websites. Id. at 530. “Put differently, Defendants

    allegedly conspired to eliminate, on an industry-wide basis, intra-brand competition—that is,

    competition among each hotel’s online distribution channels, including its own website and OTA-

    run websites.” Id. (emphasis in original).


           According to the complaint, the conspiracy involved an “express or tacit agreement” among

    all the defendants, and there were at least two additional agreements holding this “wider conspiracy


                                                      56
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 57 of 80 PageID #: 1718




    together.” Id. at 531. First, the OTA defendants allegedly agreed not to compete with each other.

    Id. Second, each hotel defendant allegedly signed a vertical written contract, called a resale price

    maintenance (“RPM”) contract, with each OTA defendant. Id.


            While the complaint in In re OTC “hint[ed]” at an agreement between the hotel defendants

    to impose rate parity in the online bookings market in accordance with the wider conspiracy, the

    plaintiffs in that case “made clear that they [were] not alleging ‘a horizontal conspiracy between the

    Hotel Defendants’ to restrain inter-brand competition on hotel room prices.” Id. at 534 (emphasis

    in original). In addition, the plaintiffs “clarified that their antitrust claims [were] based on the

    industry-wide conspiracy, rather than either of the two individual sub-agreements holding the

    broader scheme together.” Id. “Thus, while the Complaint contain[ed] facts directly showing that

    pairs of Hotel–OTA Defendants individually entered into written RPM agreements, Plaintiffs’

    antitrust claims rest[ed] entirely on the circumstantial facts purportedly showing that Defendants

    entered into an ‘express or tacit’ industry-wide conspiracy not to compete.” Id. The issue before the

    court was whether the complaint’s circumstantial facts plausibly alleged an industry-wide conspiracy

    to restrain competition in the online hotel bookings market. Id.


            The court in In re OTC determined that “common economic experience and the Complaint

    itself” offered an “obvious” explanation for the individual RPM agreements, which were the real

    “nub” of the complaint. Id. at 537. The court found that for the hotel defendants an RPM agreement

    allowing them to control the prices at which their rooms were sold online made “perfect economic

    sense.” Id. According to the court, hotels “highly value” “the right to control online pricing for their

    rooms.” Id. at 538. Regarding the OTAs, the court stated “[h]aving given up the right to discount



                                                      57
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 58 of 80 PageID #: 1719




    prices below each Hotel Defendant’s published rate, each OTA Defendant would naturally want an

    assurance that competitors will also be prohibited from offering a lower price than the published

    rate.” Id.


           The court next found the defendants’ common motives for the parallel conduct were, “at best,

    merely consistent with a conspiracy.” Id. The court further characterized the plaintiffs’ contention

    that the defendants’ actions went against their economic interests as an “unsupported conclusion.”

    Id. at 539. The court then considered whether the plaintiffs’ eight remaining “factual enhancements”

    placed the “ambiguous parallel conduct allegations in a context that raise[d] the suggestion of a

    conspiracy,” and concluded they did not. Id. (finding three of the “enhancements” were “nothing

    more than additional parallel conduct allegations, one [was] irrelevant to the issue at hand, and the

    remaining three [were] merely consistent with, rather than suggestive of, a conspiracy”).

            In conclusion, the court held the complaint failed to adequately allege its Section 1 claims.

    Id. at 544. Even though the plaintiffs had amended the complaint once before, the court dismissed

    the industry-wide conspiracy claims without prejudice to re-file or amend. Id. at 548-49.


           The court in Tichy disagreed with In re OTC and denied the hotel defendants’ motion to

    dismiss the plaintiff’s two antitrust claims. Tichy, 376 F. Supp. 3d at 826, 839. In their motion to

    dismiss in Tichy, the defendants argued the plaintiff’s factual allegations of conspiracy concerning

    branded keyword advertising in the hotel industry “demonstrate[d] nothing more than parallel

    conduct by Defendants.” Id. at 833. Noting the plaintiff did not allege any direct evidence of an

    illegal agreement, the court considered whether the plaintiff had sufficiently alleged parallel conduct




                                                      58
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 59 of 80 PageID #: 1720




    and additional “factual circumstances.”       Id. at 834. It also considered whether there were

    “alternative, non-conspiratorial explanations for Defendants’ conduct.” Id.


           Among other things, the court examined the plaintiff’s argument that any defendant’s

    unilateral choice to stop bidding on competitors’ keywords would be contrary to its economic self-

    interest. Id. at 836. The court held the plaintiff’s factual allegations, viewed in the light most

    favorable to her, reasonably suggested “the practice of bidding on competitors’ keywords benefits

    each Defendant” and also that by unilaterally ceasing the practice, a defendant “(say, Marriott) would

    be acting against its economic interest.” Id. (further explaining that “without coordinated action, all

    other Defendants’ advertisements could appear at the top of the results for a Marriott-branded

    search”). According to the court, similar inferences could “reasonably be drawn regarding the

    Defendant-OTA bidding practices.” Id.


           The defendants responded there were “obvious, alternative business reasons that would

    prompt a Defendant to unilaterally stop bidding on each other’s keywords.” Id. at 836-37. The

    defendants made similar arguments regarding parallel adoption of the alleged OTA agreements. Id.

    at 837. The court in Tichy found the defendants’ alternative explanations unconvincing. Id.


           However, even if the defendants’ alternative explanations were plausible, the court stated

    they would “not negate the plausibility of Plaintiff’s competing explanation: that Defendants would

    not have unilaterally restricted branded keyword advertising as alleged without a preceding

    agreement, because doing so would harm their economic interests.” Id. The court noted that at the

    pleading stage, the court is not “to stack up inferences side by side and allow the case to go forward




                                                      59
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 60 of 80 PageID #: 1721




    only if the plaintiff’s inferences seem more compelling than the opposing inferences.”29 Id. (quoting

    Swanson v. Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). The court then discussed several cases

    relied upon by the defendants, including In re OTC, stating none of them persuaded the court it

    should credit the defendants’ alternative explanations for parallel conduct. Tichy, 376 F. Supp. 3d

    at 838.


              Although In re OTC presented the closest analogy to the plaintiff’s case, the court in Tichy

    disagreed with the court’s findings in In re OTC to the extent they are inconsistent with the Tichy

    court’s opinion. Id. at 838-39. After considering the plaintiff’s factual allegations concerning

    branded keyword advertising in the hotel industry, “including the defendants’ pre-conspiracy use of

    it and the potential it creates even for brand-interested consumers to change their purchasing

    behavior in response to strategically-placed advertisements,” the court in Tichy concluded the

    plaintiff went beyond offering “unsupported conclusion[s]” in contending that a defendant would

    damage its economic interest by unilaterally adopting the alleged advertising restrictions.30 Id. at 839

    (citing In re OTC, 997 F. Supp. 2d at 539).




              29
                At the April 17, 2019 hearing, Defendants’ counsel argued that unlike Seventh Circuit law that allows “these
    sort of equally consistent inferences” to go forward, Fifth Circuit law is different. Hearing Tr. (Docket Entry # 123) at
    p. 69:21-70:5 (mentioning Marucci Sports). According to counsel, in the Fifth Circuit “when there are these kinds of
    conclusory allegations that are subject to many inferences, that’s not sufficient at Rule 12.” Id. at 70:6-8.
              However, the court in Tichy found the defendants’ alternative explanations unconvincing. It was only in
    assuming the defendants’ alternative explanations were plausible that the Tichy court stated they would “not negate the
    plausibility of Plaintiff’s competing explanation” and further referenced the Seventh Circuit law that, at the pleading
    stage, the court is not “to stack up inferences side by side and allow the case to go forward only if the plaintiff’s
    inferences seem more compelling than the opposing inferences.”
              Additionally, as explained in further detail below, not only does the Court find Plaintiffs’ allegations are not
    conclusory, but the Court also notes Plaintiffs’ complaint contains more detailed allegations than those pleaded in Tichy.

              30
                The Tichy court reached this conclusion even though vertical restrictions on advertisements might be less
    overtly anticompetitive than the alleged vertical price restrictions in In re OTC. Tichy, 376 F. Supp. 3d at 839.

                                                               60
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 61 of 80 PageID #: 1722




            After considering other “less compelling” circumstances the plaintiff identified as indicative

    of conspiracy (i.e., 2014 Dallas Hotel Conference and AHLA membership, suspicious timing of

    industry events, and abrupt shift in internet search results), id. at 839-42, the court in Tichy

    concluded as follows:


            But Plaintiff does plausibly allege that each Defendant would have acted against its
            economic interest by unilaterally restricting branded advertising as alleged. . . .
            Plaintiff’s allegations in this regard are, if not overwhelming, certainly sufficient to
            support an inference that Defendants reached a preceding agreement to restrict
            branded advertising. . . . Here, the court is satisfied that Plaintiff has moved her
            claims beyond the ‘conceivable’ to the ‘plausible.’ Twombly, 550 U.S. at 570, 127
            S.Ct. 1955.


    Id. at 842.


            Plaintiffs in this case have alleged the same conspiracy claims raised in Tichy, but with even

    greater detail. Similar to the arguments raised in Tichy, Defendants here contend Plaintiffs have not

    made any allegations that place the parallel conduct in a context suggestive of conspiracy. See Tichy,

    376 F. Supp. 3d at 835. Defendants also assert alternative explanations. See id. at 836. Among other

    things, Defendants argue there are independent incentives of each defendant to adopt the challenged

    provisions absent any agreement with its competitors. Docket Entry # 53 at p. 21 (citing In re OTC,

    997 F. Supp. 2d at 537 (“As a general matter, it is quite natural for a seller to want to control the

    online [advertising] of its product.”)).


            In Tichy, the court found unconvincing the same alternative explanations for the parallel

    behavior as asserted here and concluded it would be improper at the motion to dismiss stage to credit

    them when the plaintiff had placed the defendants’ parallel behavior in a context suggestive of a

    conspiracy. 376 F. Supp. 3d at 837, 839. Although the court in In re OTC found the defendants had

                                                      61
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 62 of 80 PageID #: 1723




    strong unilateral economic incentives to control OTA pricing of their hotel rooms and that none of

    the other “factual enhancements” alleged by the plaintiff in that case placed the “ambiguous parallel

    conduct allegations” in a context that raised the suggestion of a conspiracy, Plaintiffs’ allegations

    here differ from the allegations in that case.


            As an initial matter, as pointed out by the Tichy court, the putative class of consumers in In

    re OTC alleged a vertical intra-brand industry-wide conspiracy. Id. at 838 (citing In re OTC, 997 F.

    Supp. 2d at 530, 534). Here, viewing Plaintiffs’ allegations as a whole, the complaint alleges a

    horizontal interbrand conspiracy. Like the consumer plaintiff in Tichy, Plaintiffs allege Defendants

    conspired among themselves and with Gatekeeper OTAs to eliminate interbrand competition for

    branded keyword bidding.


            Second, whereas the court in In re OTC held common economic experience and the

    complaint itself offered “obvious” explanations for the RPM agreements (including the fact that

    hotels “highly value” the right to control online pricing for their rooms), 997 F. Supp. 2d at 537-38,

    the court in Tichy found the plaintiff had “plausibly alleged that curtailing an existing, effective form

    of competition would, absent the conspiracy, damage Defendants’ economic interests.” Tichy, 376

    F. Supp. 3d at 838. The Court finds the court’s reasoning in Tichy persuasive.


            Third, unlike In re OTC, Plaintiffs’ allegations in this case, as in Tichy, go “beyond offering

    ‘unsupported conclusion[s]’ in contending that a Defendant would damage its economic interest by

    unilaterally adopting the alleged advertising restrictions.” Tichy, 376 F. Supp. 3d at 839 (quoting

    In re OTC, 997 F. Supp. 2d at 539). Compared to the allegations the court in In re OTC considered,

    Plaintiffs’ complaint includes numerous nonconclusory factual allegations that go beyond allegations


                                                       62
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 63 of 80 PageID #: 1724




    of mere parallel conduct. Compare, e.g. In re OTC, 997 F. Supp. 2d at 537-38 with Docket Entry #

    1, ¶¶ 92-150. As explained above, instead of merely claiming without factual support that unilateral

    action was against the defendants’ economic interest, see In re OTC, 997 F. Supp. 2d at 537, 539,

    Plaintiffs’ complaint alleges in detail—“with independent third-party factual support—why

    Defendants needed to conspire to accomplish their illegal ends.” Docket Entry # 79 at p. 11, n. 6

    (generally citing Docket Entry # 1, ¶¶ 13-17, 78-85, 87-91, 93, 95, 104) (emphasis in original).


           Although the Court could recommend denying the motions to dismiss on the basis of the

    Tichy court’s reasoning alone, the Court would note the allegations in this case are even more

    detailed than those before Judge Pallmeyer in Tichy. Unlike the plaintiff in Tichy, here Plaintiffs

    maintain they have direct evidence of a conspiracy: specifically a 2014 email chain from Expedia

    discussed at length in the complaint. See Docket Entry # 1, ¶¶ 95-101. The complaint alleges as

    follows:


           97. In the opening email from Expedia/Hotels.com employee Kim Covington to
           Downstream OTA representatives Yatin Patel, Skip Gibson, and Sherman Distin,
           Covington states in relevant part, ‘[a]ttached is a recent keyword violation doc from
           Hilton. Also, IHG is requesting that you cease bidding on their brand names – see
           attached. We are investigating ways to ensure a level playing field, more to come on
           this. . . .
           98. The conversation quickly shifted into Expedia’s admission that it was helping to
           coordinate the horizontal conspiracy among the Defendant Hotels to rig bids for
           branded keyword search auctions.
           99. Several minutes after Covington’s initial email, Distin responded to Covington
           with a one-line email: ‘What’s your definition of a level playing field?’ . . . .


    Id. at ¶¶ 97-99.




                                                    63
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 64 of 80 PageID #: 1725




           As alleged in the complaint, later that afternoon “Expedia executive Nick Smith explained

    precisely what Expedia understood ‘level playing field’ to mean on behalf of the Defendant Hotels.

    . . .” Id. at ¶ 100 (further providing a copy of the May 6, 2014 email from Smith with a subject line

    “RE: Hilton & IHG,” wherein Smith tells Yatin Patel (who Plaintiffs’ counsel represented at the

    hearing is affiliated with a different downstream OTA) to “[e]nsure that they are not employing

    similar branded keyword bidding strategies to bid on other chains e.g. Marriott bidding on Hilton)”;

    see also Hearing Tr. (Docket Entry # 123) at p. 81:17-20. Plaintiffs allege “Expedia’s executives

    expressly admitted to a third-party that Expedia was facilitating the primary horizontal conspiracy.”

    Docket Entry # 1, ¶ 101.


           Regardless of whether the email chain is considered direct evidence (requiring no inferences

    to establish the proposition being asserted), circumstantial evidence may also support a finding of

    an agreement. See Tichy, 376 F. Supp. 3d at 834. The court in Tichy stated, “[i]n considering

    whether Plaintiff’s allegations are sufficient under that theory, the court asks whether Plaintiff has

    sufficiently alleged (1) parallel conduct and (2) additional factual circumstances, or ‘plus factors,’

    indicating an agreement.” Id. (citing among other cases Twombly, 550 U.S. at 556-57 & n. 4).


           Not only have Plaintiffs made a threshold showing of parallel conduct, but they have also

    asserted additional nonconclusory allegations of actions against economic self-interest that the Tichy

    court found sufficient to nudge the plaintiff’s claims “across the line from conceivable to plausible.”

    Tichy, 376 F. Supp. 3d at 835 (quoting Twombly, 550 U.S. at 570). Plaintiffs have alleged the same




                                                      64
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 65 of 80 PageID #: 1726




    economic motivations which indicate that by acting unilaterally it would have been detrimental to

    a defendant’s economic interest.31


             In addition to the allegations of parallel conduct and actions against economic self-interest,

    Plaintiffs here allege further factual circumstances which Plaintiffs contend enhances a plausible

    inference of a common scheme or conspiracy: abrupt change in bidding; monitoring/monitoring

    report; and operating agreements. In their consolidated response, Plaintiffs argue Defendants either

    ignore or misconstrue their additional factual allegations which directly support TravelPass’s claims

    and must be taken as true at the motion to dismiss stage. Docket Entry # 79 at p. 8. Plaintiffs

    specifically reference the following allegations (which relate to the above enhancements): (1) August

    2, 2018 conversation between a TravelPass executive and Google’s Head of Travel Industry, in

    which Google noted that, before mid-2014, Defendants had routinely bid on one another’s branded

    search terms, but that such bidding abruptly stopped in the third quarter of 2014 (Docket Entry # 1,

    ¶ 103); (2) January 2015 PowerPoint presentation TravelPass received from Expedia reflecting, on

    a single page, specific and identical “asks” from Hilton, Hyatt, IHG, La Quinta (now Wyndham),

    Marriott, and Starwood “to reduce instances [of branded keyword bidding] to zero;” (3) March 31,

    2015 renewed demands to TravelPass to cease bidding on branded keyword search terms from

    Expedia’s Matt Duckworth, who made the request jointly on behalf of, among others, Hilton, IHG,
             31
                 Specifically, Plaintiffs allege unilateral activity “would have been economic suicide unless the hotels
    simultaneously conspired to eliminate direct interbrand competition for branded keyword search advertising between
    and among themselves.” Docket Entry # 1, ¶ 87. Plaintiffs allege “unless the Defendant Hotels expended the time and
    effort to shut down every possible alternative distribution channel, its unilateral enforcement would still generate OTA
    and competitor results from any OTA not subject to aggressive enforcement measures.” Id. at ¶ 89 (emphasis in
    original). Plaintiffs have also alleged the Gatekeeper OTAs had no independent economic incentive to agree with the
    hotel chains to impose branded keyword bidding restrictions on themselves and their affiliates. Id. at ¶¶ 145-50.
    According to Plaintiffs, if “a single Gatekeeper OTA like Expedia agreed to such restrictions, a competitor like Priceline
    would take Expedia’s (and its downstream affiliates) former share of the branded keyword business without helping the
    hotels achieve their goal of eliminating competition in branded keyword search.” Docket Entry # 108 at p. 5 (citing
    Docket Entry # 1, ¶¶ 145-50).

                                                               65
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 66 of 80 PageID #: 1727




    Four Seasons, Hyatt, and Marriott (Docket Entry # 1, ¶ 109); (4) specific allegations regarding

    American Hotel & Lodging Association statements from just before the conspiracy took effect

    targeting OTAs like TravelPass as a threat to Defendants’ bottom line and suggesting actions to

    address that threat (Docket Entry # 1, ¶¶ 116-31); (5) “monitoring report” allegations, including that

    by 2016 Defendants were receiving monitoring reports detailing instances of “violations” of the

    agreement not to bid on branded keywords (Docket Entry # 1, ¶¶ 111-15); (6) Marriott and

    Wyndham’s own publicly available documents (including Marriott’s 2015 “Marriott

    International—Affiliate Operating Agreement” which prohibits its own affiliates from bidding on

    “Non-Compete Keywords” including several of the other defendants’ branded keywords) which

    Plaintiffs assert indicate a horizontal agreement and conspiracy (Docket Entry # 1, ¶¶ 133-140); and

    (7) series of emails reflecting evidence of the conspiracy establishing efforts to turn would-be

    competitors (Gatekeeper OTAs) into co-conspirators willing to impose and enforce anticompetitive

    restrictions on branded keyword bidding (i.e. February 13, 2017 email from Priceline reminding

    TravelPass that Caesars had demanded that all OTAs cease bidding on its branded keywords and

    March 12, 2017 email from Priceline, in which it explains to TravelPass that they had reminded

    Caesars that “if everyone else complies, [Priceline] will also comply”) (Docket Entry # 1, ¶ 148).


           In their reply, Defendants assert these allegations do not alter the grounds for dismissal,

    because they “are either conclusory, relate exclusively to Expedia without factual allegations tying

    any—let alone all—Defendants to that conduct, relate only to the primary conspiracy, and/or are




                                                     66
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 67 of 80 PageID #: 1728




    properly viewed as permissible parallel conduct that individual hotel companies engaged in to

    manage their own respective downstream distribution channel.”32 Docket Entry # 97 at p. 7.


             Along those same lines, Defendants argue, beyond parallel conduct, the only factual

    allegation in support of the existence of the alleged “second conspiracy is an email from an OTA

    (neither drafted nor received by Defendants) in which the OTA is considering whether to comply

    with Defendant Caesars’ unilateral request that the OTA cease bidding on Caesars’ keywords.”

    Docket Entry # 53 at p. 22 (citing Docket Entry # 1, ¶ 148). Defendants argue the “OTA’s

    compliance with that request, and its alleged awareness of other OTAs having received similar


             32
                  Specifically, Defendants assert as follows:
               First, regarding an alleged Google employee statement that hotels stopped bidding on branded search terms
    sometime in the third quarter of 2014 (Docket Entry # 1, ¶ 103), Defendants assert this allegation relates solely to the
    primary conspiracy.
               Second, regarding an Expedia PowerPoint sent to its own downstream affiliates that purportedly aggregated
    requests from several hotels to reduce branded keyword bidding (Docket Entry # 1, ¶ 108), Defendants state the
    allegation that Gatekeeper OTA Expedia “had a PowerPoint tracking its own compliance and that of its downstream
    OTAs with Expedia’s own separate, bilateral agreements does not suggest a conspiracy between the Gatekeeper OTAs
    and the hotel Defendants.” Docket Entry # 97 at p. 7. According to Defendants, at most, this allegation reflects parallel
    conduct.
               Third, regarding an email from Expedia to TravelPass allegedly requesting that TravelPass stop bidding on
    branded keyword search advertising (Docket Entry #1, ¶ 109), Defendants again assert this allegation reflects, at most,
    parallel conduct and does not suggest a conspiracy among the Defendants or all Defendants and Expedia. Id.
               Fourth, regarding TravelPass’s trade association allegations (Docket Entry # 1, ¶¶ 116-132), Defendants explain
    in both their motion and reply that the opportunity to conspire at trade association events does not evidence wrongdoing.
    Id. at p. 8; see also Docket Entry # 53 at pp. 15-16.
               Fifth, regarding TravelPass’s “monitoring report” allegations (Docket Entry # 1, ¶¶ 111-15), Defendants argue
    TravelPass’s allegation that monitoring reports allegedly sent by Expedia to some of the Defendants were “attempts to
    police the conspiracies” is the kind of conclusory allegation that Twombly rejects. Docket Entry # 97 at p. 8.
               Sixth, Defendants address certain “affiliate agreements” of Marriott and Wyndham, which provide various
    keyword bidding restrictions, including requesting that the affiliate not bid on the keywords of other hotel chains (Docket
    Entry # 1, ¶¶ 133-140). According to Defendants, rather than being contrary to the economic interests of a hotel
    company, “there are logical, self-interested economic motivations for these two hotel companies to limit affiliates from
    attempting to attract consumers who already had indicated their preference for a certain brand, including, as TravelPass
    concedes, the additional cost associated with a guest booking an equally-priced room through an affiliate rather than
    directly through the hotel’s website.” Id.
               Seventh, regarding an email from Priceline to TravelPass reminding TravelPass that Caesars had demanded that
    its downstream affiliates stop bidding on branded keywords (Docket Entry # 1, ¶ 148), Defendants assert the fact that
    Caesars allegedly requested Priceline to comply with its vertical contractual obligations does not evidence a conspiracy
    among all Defendants and Gatekeeper OTAs. Id.



                                                               67
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 68 of 80 PageID #: 1729




    requests, does not convert parallel conduct into an antitrust conspiracy.” Id. In its separate motion

    to dismiss, Caesars argues “[i]n no way can alleged vertical dealings between Caesars and a[]

    downstream or vertical OTA support an inference of horizontal dealings between Caesars and the

    other competitor Defendants.” Docket Entry # 55 at p. 5. According to Caesars, “Plaintiffs offer

    nothing to suggest that Caesars entered into a horizontal agreement with any competitor to deny

    access to its hotel rooms to anyone.” Id.


            For the reasons discussed in detail above, the Court does not find Defendants’ arguments

    persuasive. Plaintiffs have made clear they are alleging a single interbrand horizontal conspiracy and

    that to effectuate that conspiracy Defendant Hotels teamed up with Gatekeeper OTAs with the

    express goal of eliminating competition. Although an allegation of parallel conduct and a bare

    assertion of conspiracy will not suffice, here Plaintiffs have alleged much more than parallel conduct

    alone. What pushes a Section 1 claim from “possible” to “plausible” is “some further factual

    enhancement”—that is, some “context,” “setting,” or “further circumstance pointing towards a

    meeting of the minds.” Kjessler, 2019 WL 3017132, at *9 (quoting Twombly, 550 U.S. at 557).

    Plaintiffs have offered sufficient additional factual enhancements to move their claims beyond the

    “conceivable” to the “plausible.” See Tichy, 376 F. Supp. 3d at 842 (quoting Twombly, 550 U.S. at

    570). Taking all allegations as true, the Court cannot say there are insufficient facts to state a claim

    and that it is implausible that Defendants engaged in a conspiracy, effectively restraining trade.




                                                      68
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 69 of 80 PageID #: 1730




    4.      Motions to dismiss by Caesars and Choice


    a.      Caesars’ and Choice’s assertions


            Although incorporating by reference the joint motion to dismiss filed by six other defendants,

    Caesars filed a separate motion to dismiss setting forth independent grounds for dismissal of the

    antitrust claims brought against it. According to Caesars, aside from the paragraphs describing

    Caesars as an entity, the complaint contains only a “small handful of allegations” specifically

    regarding Caesars.33 Caesars argues these allegations do not satisfy Twombly.


            Choice has also filed a separate motion to dismiss. Choice argues Plaintiffs fail to allege

    knowing participation in the wrongdoing with appropriate specificity, and therefore, the claims

    against it should be dismissed. According to Choice, Plaintiffs do not plead a single allegation about

    when, why, or how Choice joined a supposed conspiracy to refrain from bidding on other hotels’

    branded keywords. Docket Entry # 56 at p. 1 (further stating the complaint is vague and lumps the

    defendants together without sufficient detail). Plaintiffs’ “allegations suffer from an additional fatal

    flaw,” according to Choice. Id. Choice represents it is “undisputed that Choice is not a member of


            33
                 In the original complaint, under a section titled “THE PRIMARY HORIZONTAL CONSPIRACY GROWS,”
    Plaintiffs allege as follows regarding Caesar and Red Roof:
              141. On November 14, 2016, the AHLA announced that senior executives from two new hotel
              chains—Caesars and Red Roof—would be joining its board of directors.
              142. Before their executives joined the AHLA board, neither Caesars nor Red Roof had participated
              actively or aggressively in the other conspirators’ attempts to restrain branded keyword bidding.
              143. Within weeks of this announcement, Defendants Caesar and Red Roof began participating
              actively in the other Defendants’ illegal activities.
              144. By the end of December 2016, both Red Roof and Caesars had sent TravelPass spurious ‘cease
              and desist’ letters, and had begun complaining to Gatekeeper OTAs about OTA branded keyword
              bidding. Red Roof attempted to cut off TravelPass’s access to Red Roof inventory in January 2017;
              in March 2017, Caesars followed suit.

    Docket Entry # 1, ¶¶ 141-144; see also id. at ¶ 148 (alleging a Gatekeeper OTA manager contacted TravelPass about
    Defendant Caesars’ demand that OTAs stop bidding on Caesars-related keywords).

                                                           69
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 70 of 80 PageID #: 1731




    the American Hotel and Lodging Association, the organization through which ‘Defendants’ allegedly

    coordinated their conspiracy.” Id. (further stating Choice is not featured in any of the exhibits

    Plaintiffs attach to their complaint or in any of the alleged studies on which the complaint relies).


    b.      Analysis


            Caesars

            According to Plaintiffs’ consolidated response, Plaintiffs have alleged Caesars knowingly

    joined the ongoing conspiracy, and these facts, combined with the allegations that such acts

    unilaterally would have been contrary to Caesars’ economic interests, plausibly support Plaintiffs’

    allegations that Caesars knowingly joined and was a continuing participant in the conspiracy. Caesars

    recently filed a supplemental brief in support of its separate motion to dismiss.


            In its supplement, Caesars states it asked TravelPass numerous times to produce the “cease

    and desist” letters referenced in paragraph 144 of the complaint, but it was “only in response to

    notice under Rule 11" that TravelPass admitted there were no such letters from Caesars to

    TravelPass. Docket Entry # 159 at pp. 1-2. The purpose of the supplemental brief is to argue “that

    on a corrected record regarding TravelPass’ cease and desist allegation, TravelPass’ claims against

    Caesars must be dismissed” and also to advise the Court that the Noerr Pennington argument made

    in direct response to the alleged cease and desist letters no longer needs to be considered as there are

    no such letters. Id. at p. 2.


            In Plaintiffs’ response to Caesars’ supplement, Plaintiffs argue the “significance of the cease-

    and-desist communications that TravelPass has alleged lies not in their specific form, but rather in

    their substance and timing.” Docket Entry # 179 at p. 2 (emphasis in original). Plaintiffs contend

                                                      70
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 71 of 80 PageID #: 1732




    “Caesars has not and cannot deny that it began demanding that TravelPass cease all bidding on

    Caesars-related keywords within weeks of joining the board of the American Hotel and Lodging

    Association (‘AH&LA’).” Id. Plaintiffs state Caesars’ motion and supplemental brief improperly

    characterize Plaintiffs’ allegations as nothing more than a “vertical refusal to deal.” According to

    Plaintiffs:


            TravelPass alleges that Caesars did not enforce any branded keyword restriction
            provisions with respect to TravelPass until late 2016 and early 2017, at which point,
            they did so aggressively, going so far as to cut off all of TravelPass’s access to
            Caesars’s hotel inventory for online distribution by March 2017. See [Dkt. 1] at ¶¶
            142-44; see also Dkt. 158-4 at 8-17. As alleged in the Complaint, this aggressive
            enforcement did not manifest spontaneously; rather, it immediately followed Caesars
            representatives joining the board of the AH&LA in November 2016, indicating more
            to Caesars’s actions than a mere ‘vertical refusal to deal.’ See Compl., Dkt. 1 at ¶¶
            141. Indeed, as TravelPass alleges: the AH&LA routinely engaged in public conduct
            bordering dangerously close to suggesting that hotel chains collude in various ways;
            Caesars did not have a representative on the AH&LA Board at the conspiracy’s
            inception; and Caesars had not aggressively enforced nominal branded keyword
            bidding restrictions against TravelPass prior to joining the Board of the AH&LA.
            See, e.g., Compl., Dkt. 1 at ¶¶ 124-31, 142-44.


    Id. at pp. 2-3.


            According to Plaintiffs, “the facts alleged regarding Caesars’s joining and participating in

    the conspiracy, as evidenced by keyword bidding restriction enforcement (and its timing), viewed

    in the light most favorable to TravelPass, go far beyond the requisite allegations of an antitrust

    conspiracy at the motion to dismiss stage.” Id. at p. 3 (emphasis in original). The Court agrees.

    Dismissal is not warranted, at least at this juncture. The Court recommends Caesars’ separate motion

    to dismiss be denied.




                                                     71
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 72 of 80 PageID #: 1733




           Choice

           Choice cites Wiltfong v. California State Bd. of Accountancy, No. EP-17-CV-0355-PRM,

    2018 WL 935398 (W.D. Tex. Feb. 16, 2018) for the proposition that when asserting an antitrust

    claim, a plaintiff “cannot assemble some collection of defendants and then make vague, non-specific

    allegations against all of them as a group.” Id. at *2 (quoting SD3, LLC v. Black & Decker (U.S.)

    Inc., 801 F.3d 412, 422 (4th Cir. 2015), as amended on reh'g in part (Oct. 29, 2015), cert. denied,

    136 S. Ct. 2485 (2016)). According to the court in Wiltfong, a “complaint must ‘specify how these

    defendants [were] involved in the alleged conspiracy,’ without relying on ‘indeterminate assertions’

    against all ‘defendants.’” 2018 WL 935398, at *2 (quoting SD3, 801 F.3d at 422 (citing In re Travel

    Agent Comm'n Antitrust Litig., 583 F.3d 896, 905 (6th Cir. 2009)); and also citing In re Elevator

    Antitrust Litig., 502 F.3d 47, 50 (2d Cir. 2007) (expressing a similar rule where the plaintiff’s

    complaint was pleaded “in entirely general terms without any specification of any particular activities

    by any particular defendant; it [was] nothing more than a list of theoretical possibilities, which one

    could postulate without knowing any facts whatever”)).


           The Court finds Choice’s argument without merit. In Wiltfong, the pro se plaintiff filed an

    amended complaint following the court’s order to do so. 2018 WL 935398, at * 1. In the order, the

    court directed the plaintiff to detail specifically how each one of the 127 defendants he named in the

    original complaint “are responsible for each of the described harms.” Id. Despite the court’s

    previous direction to explain each of the 127 defendants’ roles in the alleged conspiracy, in the

    amended complaint the plaintiff continued to plead in general terms, with the most specific




                                                      72
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 73 of 80 PageID #: 1734




    allegation being “that many of the ‘members of the cartel’ sit on various state regulatory boards and

    are employed by the ‘Big 4' accounting firms.” Id. at *2.


           The plaintiff also alleged they engaged in anticompetitive behavior “for their collective

    benefit and to the detriment of the public.” Id. Beyond that, however, the court noted “it [was]

    impossible to determine who is allegedly conspiring with whom, when they agreed to conspire, the

    scope of the conspiracy, or how their conduct ha[d] affected Plaintiff specifically.” Id. Thus, the

    plaintiff failed to state a claim stemming from damages inflicted by the alleged cartel. Id.


           Here, Plaintiffs have alleged nonconclusory, substantive allegations directed to all

    defendants. The complaint is not pleaded in entirely general terms without any specification. Even

    though Plaintiffs dispute there is a requirement in the Fifth Circuit requiring a plaintiff to describe

    each defendant’s “specific role” in the alleged conspiracy, Plaintiffs argue “TravelPass has indeed

    alleged that each Defendant (including Choice) ceased bidding on one another’s branded keywords,

    and that each Defendant (including Choice) extended and completed the illegal agreement by

    collective imposition and enforcement of branded keyword bidding restrictions on Gatekeeper and

    Downstream OTAs.” Docket Entry # 79 at p. 29 (emphasis in original) (citing Docket Entry # 1, ¶¶

    93-115).

           As urged by Plaintiffs, there is no requirement that TravelPass particularly name each

    defendant as having committed what TravelPass has alleged because that fact is inherent in the

    allegations made against each defendant; without each defendant (including Choice) fulfilling these

    specific roles, the conspiracy would have failed as economically impractical for the many reasons

    included in the complaint. See e.g. Docket Entry #1, ¶¶ 86-91, 93. That Choice is not named in



                                                      73
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 74 of 80 PageID #: 1735




    certain allegations that apply to certain defendants does not negate the fact that there are numerous

    core allegations that do apply to each defendant. In viewing the complaint as a whole and taking all

    allegations as true, the Court cannot say that Plaintiffs have failed to plead enough facts to state a

    claim for relief against Choice that is plausible on its face. The Court recommends Choice’s separate

    motion to dismiss also be denied.

    5.     Conclusion

           Plaintiffs have pleaded facts sufficient to demonstrate standing under the antitrust laws at

    issue and Plaintiff have pleaded sufficient facts to state a claim under Section 1 of the Sherman Act.

    Accordingly, the Court recommends the joint motion to dismiss Plaintiffs’ antitrust claims be denied.

    The Court further recommends Caesars’ and Choice’s separate motions to dismiss be denied.

                              VI. TORTIOUS INTERFERENCE CLAIM

    A.     Defendants’ assertions

           Defendants argue Plaintiffs’ derivative claim for tortious interference with prospective

    business relations should be dismissed because TravelPass has not plausibly alleged the elements

    of such a claim. First, Defendants assert TravelPass does not plausibly allege intentional interference

    with TravelPass’s relationship with existing or potential customers. Second, Defendants contend

    TravelPass does not plausibly allege improper means. Third, Defendants argue TravelPass fails to

    adequately allege any resulting injury.

    B.     Applicable law

           Federal law directs this Court to look to the final decisions of the highest court of the state

    in determining state law, as well as applying state substantive law to any issue or claim which has

    its source in state law. Whitehurst v. Showtime Networks, Inc., No. CIV.A 1:08-CV-47, 2009 WL


                                                      74
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 75 of 80 PageID #: 1736




    3052663, at *4, n. 4 (E.D. Tex. Sept. 22, 2009) (citing Camacho v. Texas Workforce Comm'n, 445

    F.3d 407, 409 (5th Cir.2006) (citing C. Wright, A. Miller & E. Cooper, 19 Federal Practice and

    Procedure (2d ed.2002) § 4520); Transcontinental Gas Pipeline v. Transportation Ins. Co., 953 F.2d

    985, 988 (5th Cir.1992)). Accordingly, in considering Plaintiffs’ tortious interference claim over

    which the Court has supplemental jurisdiction, the Court looks to Utah law, which the parties have

    apparently agreed governs.34 Id.

             “Under Utah law, the elements of tortious interference are: (1) intentional interference with

    plaintiff’s existing or potential business relationships, (2) the interference is accomplished by

    improper means, and (3) injury suffered by plaintiff.” SCO Grp., Inc. v. Int'l Bus. Machines Corp.,

    879 F.3d 1062, 1081 (10th Cir. 2018) (citing Eldridge v. Johndrow, 345 P.3d 553, 556 (Utah 2015)

    (emphasis in SCO Grp.)).

    C.       Analysis

    1.       Intentional interference

             Relying on SCO Grp., Defendants assert the Tenth Circuit Court of Appeals, applying Utah

    law, has refused to extend tortious interference prohibitions to alleged market-wide injury.

    According to Defendants, “TravelPass does not allege any sort of direct contact between Defendants

    and those customers designed to interfere with TravelPass’s business. Instead, TravelPass appears

    to claim that the alleged interference was directed broadly to the general public and the general

    market, through branded keyword bidding restrictions in Defendants’ individual distribution
             34
                 However, because the case is before the Court on federal question jurisdiction because it also involves federal
    antitrust claims, the Court will of course apply federal substantive law in considering those issues. Whitehurst, 2009 WL
    3052663, at *4, n. 4 (citing Summers v. Tex. Dep't of Crim. Justice, No. 06–70046, 206 F. App'x 317, 319–320 (5th Cir.
    Oct.25, 2006)).



                                                                75
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 76 of 80 PageID #: 1737




    agreements with gatekeeper OTAs.” Docket Entry # 53 at pp. 23-24. Whereas Defendants argue the

    alleged interference was directed broadly to the general public, Plaintiffs assert “Defendants’

    interference by prohibiting the use of branded keywords in search engine auctions was (as the final

    piece of its own horizontal conspiracy) directed specifically at TravelPass and other OTAs.” Docket

    Entry # 79 at p. 25.

           In SCO Grp., the Tenth Circuit discussed precedent from Utah courts and first recognized

    that “Utah law clearly embraces a theory of intentional interference based on evidence that potential

    customers or prospective customers—rather than merely existing customers—were driven away by

    the defendant’s improper intermeddling.” 879 F.3d at 1082 (citing Anderson Dev. Co. v. Tobias, 116

    P.3d 323, 331 (Utah 2005)). Second, the court recognized that “Utah law does not require that a

    defendant directly confront the third party to induce that person to cut economic ties with the

    plaintiff.” SCO Grp., 879 F.3d at 1082 (citing Leigh Furniture & Carpet Co. v. Isom, 657 P.2d 293,

    306 (Utah 1982), overruled on other grounds by Eldridge, 345 P.3d at 556) (emphasis in SCO Grp.).

    Third, the court recognized Utah law does not require that a defendant directly confront the third

    party to induce that person to cut economic ties with the plaintiff and discussed “Utah Supreme

    Court’s seminal decision in Leigh Furniture & Carpet Co. v. Isom” to illustrate the point. SCO Grp.,

    879 F.3d at 1082.

           In that case, the defendant committed tortious interference when its representatives
           frequently visited plaintiff’s ‘store during business hours to confront him, question
           him, and make demands and inquiries regarding the manner in which he was
           conducting his business.’ . . . These disruptive intrusions ‘repeatedly interrupted sales
           activities, caused [plaintiff]’s customers to comment and complain, and more than
           once caused a customer to leave the store.’ . . . Although there was no direct
           communication between defendant and the third-party customers who were driven
           away from plaintiff’s business, the Utah Supreme Court nevertheless found this to
           be actionable interference by the defendant.

                                                      76
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 77 of 80 PageID #: 1738




    SCO Grp., 879 F.3d at 1082–83 (quoting Leigh Furniture, 657 P.2d at 306).

           According to the Tenth Circuit, to be sure, “Leigh Furniture endorsed a tortious-interference

    claim based on potential customers who were not directly contacted by the defendant, but it does not

    follow clearly from Leigh Furniture that any improper conduct directed toward the public and the

    general market would be actionable as a claim for tortious interference whenever a competitor’s

    business relationships suffer as a result of the improper conduct.” SCO Grp., 879 F.3d at 1083

    (emphasis in original). “That, in effect, would convert almost any claim for illegal market-based

    activities into a tortious-interference claim,” and the Tenth Circuit found “no indication in Utah case

    law that the state supreme court would accept such an expansive interpretation.” Id.

           The Tenth Circuit agreed with the district court that SCO’s indirect-interference theory was

    not actionable under Utah law, noting “IBM’s alleged improper conduct was directed toward the

    public and the market generally.” Id. (emphasis in original). As urged by Plaintiffs, the deficiency

    in the tortious interference claim asserted by the plaintiff in SCO Grp. was that the relationship

    between defendant’s conduct and the injury to the plaintiff was tenuous: “The evidence, when

    construed in SCO’s favor, suggests that IBM improperly disclosed confidential Monterey materials

    to a public community of interested software developers who then used those contributions to

    strengthen the open-source Linux platform, which ultimately became a preferable alternative to

    SCO’s fee-based UNIX product, thereby diminishing SCO’s customer base.” 879 F.3d at 1083.

           Here, Plaintiffs allege Defendants specifically agreed among one another and targeted

    TravelPass and other OTAs rather than the market generally. The Court agrees with Plaintiffs there

    is “no attenuated chain of causation between Defendants’ conduct and the resulting interference with



                                                      77
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 78 of 80 PageID #: 1739




    TravelPass’s relationship with existing and potential customers. Rather, the very purpose and result

    of Defendants’ conspiratorial conduct was to divert TravelPass’s existing and potential customers

    to Defendants’ own websites.” Docket Entry # 79 at p. 26 (citing Leigh Furniture, 657 P.2d at 306

    (“Driving away an individual’s existing or potential customers is the archetypical injury this cause

    of action was devised to remedy.”)).

    2.     Improper means

           Second, Defendants contend TravelPass does not plausibly allege improper means. Under

    Utah law, to qualify as improper means, an action must be “contrary to law, such as violations of

    statutes, regulations, or recognized common-law rules,” including “violence, threats or other

    intimidation, deceit or misrepresentation, bribery, unfounded litigation, defamation, or disparaging

    falsehood.” SCO Grp., 879 F.3d at 1084 (internal quotation marks omitted) (citing Leigh Furniture,

    657 P.2d at 308). As stated by the Tenth Circuit, a “competitor’s attempt merely to convince third

    parties not to deal with a plaintiff does not meet this requirement.” SCO Grp., 879 F.3d at 1084.

           Defendants argue TravelPass fails to allege improper means because the underlying antitrust

    claims are deficient as a matter of law. Having recommended Defendants’ motions to dismiss the

    antitrust claims be denied, the Court finds this argument without merit.

    3.     Injury

           Finally, Defendants argue TravelPass fails to adequately allege any resulting injury.

    According to Defendants, although “TravelPass offers the generalized allegation that customers and

    potential customers of TravelPass’s websites were prevented from obtaining information about hotel

    rooms through branded keyword bidding by TravelPass,” “a more plausible explanation for any harm


                                                    78
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 79 of 80 PageID #: 1740




    to TravelPass’s business is its adoption of a fraudulent business model, which was subject to a

    Federal Trade Commission action and the resulting consent judgment against TravelPass.” Docket

    Entry # 53 at p. 24.

           As set forth in detail above, TravelPass has alleged Defendants caused injury because

    Defendants “essentially destroyed TravelPass’s business model by implementing and enforcing a

    vast antitrust conspiracy to agree with each other to not and subsequently prevent TravelPass and

    other OTAs to bid on Defendants’ branded keywords in search engine auctions.” Docket Entry #

    79 at p. 26 (citing Docket Entry # 1, ¶¶ 160-63). Those alleged injuries are sufficient to support a

    plausible claim for tortious interference.

           Finding Plaintiffs have plausibly alleged the claim for tortious interference with prospective

    business relations, the Court recommends this part of Defendants’ joint motion to dismiss be denied.

                                      VII. RECOMMENDATION

           Based on the foregoing analysis, it is hereby

           RECOMMENDED that Joint Motion to Dismiss on Behalf of Defendants Hilton Domestic

    Operating Company Inc., Hyatt Hotels Corporation, Marriott International, Inc., Red Roof Inns, Inc.,

    Six Continents Hotels, Inc., and Wyndham Hotel Group, LLC (Docket Entry # 53); Defendant

    Caesars Entertainment Corporation’s Motion to Dismiss for Failure to State a Claim (Docket Entry

    # 55) and supplement thereto (Docket Entry # 159); and Defendant Choice Hotels International,

    Inc.’s Motion to Dismiss for Failure to State a Claim (Docket Entry # 56) be DENIED.




                                                    79
Case 5:18-cv-00153-RWS-CMC Document 183 Filed 08/29/19 Page 80 of 80 PageID #: 1741




                                                     Objections

               Within fourteen (14) days after service of the magistrate judge’s report, any party must serve

       and file specific written objections to the findings and recommendations of the magistrate judge.

       28 U.S.C. § 636(b)(1)(C). In order to be specific, an objection must identify the specific finding or

       recommendation to which objection is made, state the basis for the objection, and specify the place

       in the magistrate judge’s report and recommendation where the disputed determination is found. An

       objection that merely incorporates by reference or refers to the briefing before the magistrate judge
   .
       is not specific.

               Failure to file specific, written objections will bar the party from appealing the unobjected-to

       factual findings and legal conclusions of the magistrate judge that are accepted by the district court,

       except upon grounds of plain error, provided that the party has been served with notice that such

       consequences will result from a failure to object. See Douglass v. United Servs. Auto. Ass’n, 79 F.3d

       1415, 1417 (5th Cir. 1996) (en banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1)

       (extending the time to file objections from ten to fourteen days).

              SIGNED this 29th day of August, 2019.




                                                              ____________________________________
                                                              CAROLINE M. CRAVEN
                                                              UNITED STATES MAGISTRATE JUDGE




                                                         80
